


Exhibit 10.11

 

ERICKSON AIR-CRANE INCORPORATED

as Purchaser

 

and

 

SAN DIEGO GAS & ELECTRIC COMPANY

 

as Seller

 

--------------------------------------------------------------------------------

 

AIRCRAFT PURCHASE AGREEMENT IN RESPECT OF

ONE (1) ERICKSON S-64F AIRCRAFT

MANUFACTURER’S SERIAL NUMBER 64095

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

PAGE

1.

Definitions and Interpretation

1

2.

Agreement to Sell and Purchase

4

3.

Delivery, Title and Registration of the Aircraft

5

4.

Representations and Warranties

6

5.

Conditions Precedent

8

6.

Fees and Expenses

9

7.

Registration Fees

10

8.

Indemnities

10

9.

Taxes

11

10.

Insurance

12

11.

Assignments

13

12.

Amendments

13

13.

Notices

14

14.

Miscellaneous

14

15.

Governing Law

16

16.

Arbitration

16

Schedule 1: Form of Bill of Sale

18

Schedule 2: Description of Aircraft and Accessories

19

Schedule 3: Description of Spare Parts

22

EXECUTION PAGE

43

 

--------------------------------------------------------------------------------


 

THIS AIRCRAFT PURCHASE AGREEMENT dated as of October 1, 2012

 

BETWEEN

 

(1)                                 ERICKSON AIR-CRANE INCORPORATED, a
corporation organized and existing under the laws of the State of Delaware and
having its offices at 5550 S.W. Macadam Avenue, Suite 200, Portland, OR 97239
(the “Purchaser”); and

 

(2)                                 SAN DIEGO GAS & ELECTRIC COMPANY, a
corporation organized and existing under the laws of the State of California and
having its offices at 8330 Century Park Court, San Diego, California 92123 (the
“Seller”).

 

IT IS AGREED as follows

 

1.                              DEFINITIONS AND INTERPRETATION

 

1.1                       Definitions

The terms set forth in this Clause 1.1 when used in this Agreement shall have
the meanings set forth herein:

 

1.1.1             “Accessories” means the Aircraft accessories described in
greater detail in Sections E and H of Schedule 2 hereto.

 

1.1.2             “Agreement” means this aircraft purchase agreement together
with the Schedules (which form an integral part hereof) as originally executed
by the parties hereto, as the same may be amended, modified, novated, replaced
or supplemented from time to time.

 

1.1.3             “Aircraft” means the Airframe, the Engines, and the
Accessories possessing the features described in greater detail in Schedule 2
hereto, together with the Spares, described in greater detail in Schedule 3
hereto; provided that, where the context permits, references to the “Aircraft”
shall include the Aircraft Documentation and, unless otherwise provided herein,
shall mean the Aircraft as a whole and any part thereof.

 

1.1.4             “Aircraft Documentation” means the manuals, logbooks and other
records relating to the Aircraft or any part thereof delivered by Seller to
Purchaser, which shall include, without limitation, all records, manuals,
logbooks and other documentation required on the Delivery Date by the rules and
regulations of the FAA for Purchaser to take title to, own, control, use,
operate, repair and maintain the Aircraft.

 

1.1.5             “Airframe” means one (1) remanufactured Erickson S-64F
airframe with manufacturer’s serial number 64095, together with all Parts
installed at Delivery relating thereto, but excluding the Engines.

 

1.1.6             “Bill of Sale” means a bill of sale substantially in the form
set out in Schedule 1 (Form of Bill of Sale).

 

1.1.7          “Cape Town Convention” shall have the meaning set forth in Clause
7.

 

1

--------------------------------------------------------------------------------


 

1.1.8              “Data” means all information and data of any type, form or
nature (including but not limited to, designs, drawings, blueprints, tracings,
plans, models, layouts, software, specifications, technical publications,
electronic transmittals, and memoranda) which may be furnished or made available
to Purchaser as the result of this Agreement.

 

1.1.9              “Delivery” means the sale and purchase of, and transfer of
legal and beneficial title in and to, the Aircraft in accordance with this
Agreement.

 

1.1.10          “Delivery Conditions” means the Purchaser’s Conditions Precedent
and Seller’s Conditions Precedent.

 

1.1.11          “Delivery Date” means the date on which the Delivery Conditions
are satisfied or waived and the Aircraft is Delivered by Seller to Purchaser at
the Delivery Location in accordance with this Agreement.

 

1.1.12          “Delivery Location” means San Diego, California, and, as to the
Spares, Central Point Oregon.

 

1.1.13          “Dollars” and the sign “$” mean the lawful currency of the
United States of America.

 

1.1.14          “Effective Time” means the time at which Delivery shall occur on
the Delivery Date.

 

1.1.15          “Encumbrance” means any lien, claim or encumbrance with respect
to the Aircraft;

 

1.1.16          “Engines” means the two (2) Pratt & Whitney engines, with serial
numbers 677761 and 638213 installed on the Airframe at Delivery, and “Engine”
shall mean each of them.

 

1.1.17          “FAA” means the United States Federal Aviation Administration.

 

1.1.18          “FAA Bill of Sale” means a Federal Aviation Administration Bill
of Sale (AC Form 8050-2) conveying title to the Aircraft.

 

1.1.19          “Indemnified Party” shall have the meaning set forth in Clause
8.3.

 

1.1.20          “Legal Expense” means any and all liabilities, obligations,
losses, damages, penalties, fines, claims (whether fraudulent, groundless, false
or not), demands, actions, suits, judgements, legal proceedings (whether civil
or criminal), investigations, costs, disbursements and expenses (including legal
fees and disbursements) of every kind and nature whatsoever, other than taxes of
any kind.

 

1.1.21          “One-Time Payment” shall have the meaning set forth in Clause
2.4.

 

1.1.22          “Part” means any part, furnishing, appliance, module, accessory,
instrument, component, radar, radio, fixtures, fittings or other item of
equipment installed in the Aircraft (other than a complete Engine).

 

2

--------------------------------------------------------------------------------


 

1.1.23          “PBH Agreement” means that certain Maintenance Service Agreement
by and between Purchaser and Seller, dated as of July 23, 2010.

 

1.1.24          “Purchase Price” means an amount equal to $ 21,750,000.00, which
amount, for the avoidance of doubt, shall be exclusive of Transfer Taxes (if
any).

 

1.1.25          “Purchaser’s Conditions Precedent” means the conditions to be
satisfied precedent to Purchaser’s obligations hereunder as set forth in Clause
6.1 hereof.

 

1.1.26          “Scheduled Delivery Date” means October 2, 2012.

 

1.1.27          “Seller’s Conditions Precedent” means the conditions to be
satisfied precedent to Seller’s obligations hereunder as set forth in Clause 5.2
hereof.

 

1.1.28          “Spares” means those spare parts listed on Schedule 3 hereto.

 

1.1.29          “Total Loss” means any of the following events:

 

a)                  loss of the Aircraft or loss of the use of the Aircraft due
to theft, hi-jacking, disappearance, destruction, damage beyond repair or other
rendering of the Aircraft permanently unfit for normal use for any reason
whatsoever;

 

b)                  any damage to the Aircraft which results in an insurance
settlement on the basis of an actual total loss or an agreed or arranged total
loss;

 

c)                   the condemnation or confiscation or the requisition of
title by any government entity or taking of title to the Aircraft by any
government entity for a period which extends beyond the Effective Time;

 

d)                  the requisition for use or hire or seizure or possession of
the Aircraft by any government body that shall have resulted in the loss of
possession of such property by Seller and such seizure or requisition shall have
continued for a period which extends beyond the Effective Time.

 

1.1.30          “Transaction Documents” means this Agreement, the Bill of Sale,
and the FAA Bill of Sale.

 

1.1.31          “Transfer Taxes” shall mean any and all present and future
sales, use, personal property, VAT, withholding, transfer, customs, stamp,
documentary or other similar taxes, levies, imposts, duties, fees or
withholdings, together with any penalties, fines, surcharges or interest thereon
and “Taxation” shall be construed accordingly.

 

1.1.32          “VAT” means value added tax and any other tax of similar nature
in any jurisdiction.

 

1.2                           Interpretation

Any reference in this Agreement to:

 

1.2.1                 any “Clause” or “Schedule” or “Exhibit” or “Appendix” is a
reference to such Clause or Schedule or Exhibit or Appendix of, or to, this
Agreement;

 

3

--------------------------------------------------------------------------------


 

1.2.2                 “consent” also includes an approval, authorisation,
exemption, filing, licence, order, permission, recording or registration;

 

1.2.3                 “hereof”, “herein” and “hereunder” and other words of
similar import means this Agreement as a whole and not any particular part
hereof;

 

1.2.4                 “person” includes any individual, firm, company,
corporation, partnership, joint venture, trust, unincorporated body of persons
or any state or government or any instrumentality, agency or sub division
thereof; and

 

1.2.5                 words importing the singular number include the plural and
vice versa.

 

1.3                           Headings

Clause and Schedule headings are for ease of reference only and shall not affect
the interpretation of any of the provisions hereof.

 

2.                             AGREEMENT TO SELL AND PURCHASE

 

2.1                           Sale of Aircraft

Upon and subject to the terms and conditions of this Agreement, and in
particular but without limitation, subject to the fulfillment to the
satisfaction of, or waiver by, Seller of the Seller’s Conditions Precedent and
to the provisions of Clause 4.2, Seller hereby agrees, in consideration of the
payment by Purchaser of the Purchase Price, to Deliver the Aircraft to Purchaser
on the Delivery Date at the Delivery Location free and clear of all Encumbrances
(other than any Encumbrance created or granted by, or through, Purchaser).

 

2.2                           Purchase of Aircraft

Upon and subject to the terms and conditions of this Agreement and, in
particular but without limitation, subject to the fulfillment to the
satisfaction of, or waiver by, Purchaser of the Purchaser’s Conditions
Precedent, Purchaser hereby agrees with Seller that, on the Delivery Date, it
will:

 

2.2.1                 pay the Purchase Price to Seller in accordance with the
provisions of this Agreement; and

 

2.2.2                 purchase and accept Delivery (and execute and deliver to
Seller the Acceptance Certificate) of the Aircraft from Seller at the Delivery
Location in an “as-is, where-is” condition.

 

2.3                           Total Loss

If before Delivery the Aircraft suffers a Total Loss, then with effect from the
date of such Total Loss this Agreement shall without further act terminate, and
the rights and obligations of the parties hereunder shall cease and be
discharged without further liability on the part of either the Seller or the
Purchaser.

 

2.4                           Payment of Purchase Price

 

2.4.1         Purchaser shall, subject to the terms and conditions of this
Agreement, pay the Purchase Price to Seller in one lump sum payment of Twenty
One Million Seven Hundred Fifty Thousand US Dollars ($21,750,000) paid upon
Delivery of the Aircraft (“One-Time Payment”).

 

4

--------------------------------------------------------------------------------


 

2.4.2         Payment made pursuant to this Agreement shall be made on the
Delivery Date by remittance in US Dollars, by wire transfer of immediately
available funds, without any set-off or counterclaim whatsoever and free and
clear of any deductions and withholdings, to the bank account set forth below:

 

San Diego Gas & Electric

 

Union Bank of California

 

Bank ABA: 122 000 496

 

Account Number: 4430000352

 

Contact Info: CashMgmt@sempra.com

 

Fax: (619) 696-4658

 

2.4                           Termination of PBH Agreement

Purchaser and Seller agree that upon Delivery of the Aircraft, the PBH Agreement
shall immediately terminate. Purchaser and Seller acknowledge and agree that
$1,750,000 of the Purchase Price is in consideration of the termination of the
PBH Agreement and of all obligations provided therein.

 

2.5                          Tax Gross-up

All payments to be made by Purchaser to Seller shall be made free and clear of
and without deduction for or on account of Transfer Tax unless Purchaser is
required to make such a payment subject to any deduction or withholding for or
on account of Transfer Tax, in which case the sum payable by Purchaser (in
respect of which such deduction or withholding is required to be made) shall be
increased to the extent necessary to ensure that Seller receives a sum net of
any deduction or withholding equal to the sum which it would have received had
no such deduction or withholding been made or required to be made.

 

3.                         DELIVERY, TITLE AND REGISTRATION OF THE AIRCRAFT

 

3.1                           Delivery and Title

Upon and subject to the terms and conditions of this Agreement, Delivery of the
Aircraft by Seller to Purchaser hereunder shall take place on the Delivery Date
at the Effective Time by Seller delivering the completed and executed Bill of
Sale and FAA Bill of Sale to Purchaser (or its authorised representative),
immediately whereupon the risk of loss or destruction of, or damage to, the
Aircraft shall pass from Seller to Purchaser and Seller shall transfer and
convey to Purchaser all legal and beneficial title to the Aircraft free and
clear of Encumbrances other than Encumbrances created or granted by, or through,
Purchaser. Delivery may be delayed for any of the following causes: acts of God,
war, armed hostilities, riots, fires, floods, earthquakes or serious accidents,
governmental acts or failures to act, strikes or labor troubles causing
cessation, slowdown or interruption of work, damage to the Aircraft,
non-conformity with respect to the Delivery Conditions, failure of or delay in
transportation, or arising out of any other cause to the extent it is beyond
Seller’s control or not occasioned by Seller’s negligence. A delay resulting
from such causes shall cause the Scheduled Delivery Date, the Effective Time,
and the Final Payment to be equitably extended to a new date that shall be
mutually agreed by the parties by a statement in writing signed by each of
Seller and Purchaser.

 

5

--------------------------------------------------------------------------------


 

3.2                           Location of Aircraft

At the Effective Time, the Aircraft shall be located at the Delivery Location.
Purchaser and Seller acknowledge that the Spares have been delivered in their
entirety to Purchaser’s possession at Central point, Oregon prior to the date
hereof.

 

4.                              REPRESENTATIONS AND WARRANTIES

 

4.1                           Representations and Warranties of Seller

Seller hereby represents and warrants to Purchaser as of the date hereof that:

 

4.1.1                  Seller is a corporation validly existing under the laws
of the State of California and has the corporate power to enter into and perform
the transactions contemplated by the Transaction Documents;

 

4.1.2                  the execution, delivery and performance of the
Transaction Documents have been duly authorised by all necessary corporate
action on the part of Seller;

 

4.1.3                  each consent required by Seller to authorise, or required
by it in connection with the execution, delivery, performance, legality,
validity or enforceability of the Transaction Documents has been obtained and is
in full force and effect, and there is no default in the observance or
performance of any of the conditions and restrictions (if any) imposed on or in
connection therewith;

 

4.1.4                  the entry by Seller into, and performance by Seller of
the transactions contemplated by, the Transaction Documents do not and will not
conflict with: (i) any law or regulation or any official or judicial order
applicable to Seller; (ii) the constitutional documents of Seller; or (iii) any
material agreement or document to which Seller is a party or by which Seller or
any of its properties is bound;

 

4.1.5                  no litigation or other proceeding before any court,
administrative agency or government body is pending or, to the best of Seller’s
knowledge threatened against Seller, the outcome of which could materially and
adversely affect the validity of the Transaction Documents or the rights,
benefits or interest of Purchaser conveyed hereunder;

 

4.1.6                     upon Delivery, Seller shall convey to Purchaser good
title to the Aircraft, and free and clear of Encumbrances other than those
created or granted by or through Purchaser.

 

4.2                           Disclaimer of Warranty

 

4.2.1                 EXCEPT AS SPECIFICALLY AND EXPRESSLY SET FORTH IN THIS
AGREEMENT, ITS AMENDMENTS OR IN THE BILL OF SALE WITH RESPECT TO TITLE, THE
SELLER MAKES NO REPRESENTATIONS WHATSOEVER IN RESPECT OF THE AIRCRAFT, THE
AIRCRAFT BEING SOLD “AS-IS, WHERE-IS” AND “WITH ALL FAULTS,” AND THE SELLER
SPECIFICALLY DISCLAIMS, AND EXCLUDES (i) ANY EXPRESS OR IMPLIED WARRANTY OR
REPRESENTATION AS TO CONDITION, DESCRIPTION, AIRWORTHINESS, VALUE, SATISFACTORY
QUALITY, DESIGN, QUALITY, MANUFACTURE OR OPERATION OF ANY KIND OR NATURE,
(ii) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR

 

6

--------------------------------------------------------------------------------


 

PURPOSE, (iii) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF FREEDOM FROM
ANY RIGHTFUL CLAIM BY WAY OF INFRINGEMENT OR THE LIKE, (iv) ANY IMPLIED
REPRESENTATION OR WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING
OR USAGE OF TRADE, AND (v) ANY OBLIGATION OR LIABILITY OF THE SELLER ARISING IN
CONTRACT OR IN TORT, WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF THE SELLER,
ACTUAL OR IMPUTED, OR IN STRICT LIABILITY, INCLUDING ANY OBLIGATION OR LIABILITY
FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO THE AIRCRAFT, OR FOR ANY
LIABILITY OF THE PURCHASER TO ANY THIRD PARTY OR ANY OTHER DIRECT, INCIDENTAL,
SPECIAL OR CONSEQUENTIAL DAMAGE WHATSOEVER. NO AGREEMENT ALTERING OR EXTENDING
THE SELLER’S LIABILITY FOR WARRANTIES WILL BE BINDING UPON THE SELLER UNLESS IN
WRITING AND EXECUTED BY A DULY AUTHORISED OFFICER OF THE SELLER.

 

4.2.2                 Neither Party will be liable to the other for any special,
consequential, incidental or exemplary damages of any kind whatsoever arising
out of or in connection with the performance or failure to perform under the
Transaction Documents.

 

4.3                           Representations and Warranties of Purchaser

Purchaser represents and warrants to Seller as of the date hereof that:

 

4.3.1                 Purchaser is a corporation validly existing under the laws
of the State of Delaware and has the corporate power to enter into and perform
the transactions contemplated by the Transaction Documents;

 

4.3.2                 the execution, delivery and performance of the Transaction
Documents have been duly authorised by all necessary corporate action on the
part of Purchaser;

 

4.3.3                 each consent required by Purchaser to authorise, or
required by it in connection with the execution, delivery, performance,
legality, validity or enforceability of the Transaction Documents has been
obtained and is in full force and effect, and there is no default in the
observance or performance of any of the conditions and restrictions (if any)
imposed on or in connection therewith;

 

4.3.4                 the entry by Purchaser into, and performance by Purchaser
of the transactions contemplated by, the Transaction Documents do not and will
not conflict with: (i) any law or regulation or any official or judicial order
applicable to Purchaser; (ii) the constitutional documents of Purchaser; or
(iii) any material agreement or document to which Purchaser is a party or by
which Purchaser or any of its properties is bound; and

 

4.3.5                 no litigation or other proceeding before any court,
administrative agency or government body is pending or, to the best of
Purchaser’s knowledge threatened against Purchaser, the outcome of which could
materially and adversely affect the validity of the Transaction Documents or the
rights, benefits or interest of Seller conveyed hereunder.

 

7

--------------------------------------------------------------------------------


 

4.4                           Fee Disclaimer

Each of Purchaser and Seller hereby represents and warrants to the other that it
has not paid, agreed to pay or caused to be paid directly or indirectly in any
form, any commission, percentage, contingent fee, brokerage or other similar
payments of any kind, in connection with the consummation of the transactions
contemplated by the Transaction Documents to any person (other than fees payable
to Purchaser’s or Seller’s technical or legal advisers (as the case may be)).
Each of Purchaser and Seller agrees to indemnify and hold the other harmless
from and against any and all claims, suits, damages, costs and expenses
(including, but not limited to reasonable attorneys’ fees) asserted by any
agent, broker or other third party for any commission or compensation of any
nature whatsoever based upon the Transaction Documents or the Aircraft if such
claim, suit, damage, costs or expense arises out of any breach by the
indemnifying party, its employees or agents of this Clause 4.4.

 

4.5                           Repetition of Representations and Warranties

Each representation and warranty set out in Clauses 4.1 (Representations and
Warranties of Seller), 4.3 (Representations and Warranties of Purchaser) and 4.4
(Fee Disclaimer) shall be deemed to be repeated on the Delivery Date by
reference to the facts and circumstances existing on such date and shall survive
the execution hereof and the Delivery of the Aircraft.

 

5.                                      CONDITIONS PRECEDENT

 

5.1                           Purchaser’s Conditions Precedent

 

5.1.1                 The obligations of Purchaser under this Agreement are
subject to the following conditions precedent (the “Purchaser’s Conditions
Precedent”) being fulfilled to the satisfaction of, or waived in writing by,
Purchaser:

 

a)                    the representations and warranties on the part of Seller
contained in this Agreement shall be true and accurate on and as of the Delivery
Date as if made and repeated on and as of the Delivery Date with reference to
the facts and circumstances existing as of the Delivery Date;

 

b)                    no Total Loss of the Aircraft shall have occurred;

 

c)                     the Transaction Documents shall have been executed and
delivered by Seller;

 

d)                    evidence of the issue of each approval, license, and
consent which may be required in connection with the performance by the Seller
of all its obligations under the Transaction Documents;

 

e)                     the Aircraft has been duly certified by the FAA as to
type and has a current, valid FAA airworthiness certificate;

 

f)                      Seller shall have made the Aircraft available for
Delivery at the Delivery Location on the Delivery Date;

 

g)                     on the Delivery Date the Aircraft shall conform in all
material respects with the technical requirements described as features of the
Aircraft in Schedule 2; and

 

8

--------------------------------------------------------------------------------

 

h)                                     at the time of Delivery, Purchaser’s FAA
legal counsel shall have confirmed that such counsel is forthwith furnishing
Purchaser an opinion addressed to Purchaser to the effect that (i) the FAA Bill
of Sale and FAA Application for Registration with respect to the Aircraft have
been duly filed with the FAA; (ii) legal title to the Aircraft is vested in
Purchaser, free and clear of all Encumbrances of record; and (iii) the transfer
of title to the Aircraft has been registered on the International Registry in
accordance with the Cape Town Convention.

 

If any of the Purchaser’s Conditions Precedent remain outstanding on the
Delivery Date and are not waived or deferred in writing by the Purchaser, the
Purchaser shall be entitled at any time thereafter to terminate its obligation
to purchase the Aircraft from the Seller by notice, whereupon neither party
shall have any further obligation or liability hereunder, other than their
respective obligations under Clause 6 hereof the obligation of the Seller to
return the Initial Payment and any other of the payments received pursuant to
Clause 2.4 of this Agreement to the Purchaser.

 

5.2                       Seller’s Conditions Precedent

 

5.2.1                      The obligations of Seller under this Agreement are
subject to the following conditions precedent (the “Seller’s Conditions
Precedent”) being fulfilled to the satisfaction of, or waived in writing by,
Seller:

 

(a)                 the representations and warranties on the part of Purchaser
contained in this Agreement shall be true and accurate on and as of the Delivery
Date as if made and repeated on and as of the Delivery Date with reference to
the facts and circumstances existing as of the Delivery Date;

 

(b)                 evidence of the issue of each approval, license, and consent
which may be required in connection with the performance by the Purchaser of all
its obligations under the Transaction Documents;

 

(c)                  the Transaction Documents shall have been executed and
delivered by Purchaser;

 

(d)                 the insurance certificate required by Clause 10.2 shall have
been delivered to Seller; and

 

(e)                  Seller shall have received payment in full of the Purchase
Price.

 

If any of Seller’s Conditions Precedent remain outstanding on the Delivery Date
and are not waived or deferred in writing by the Seller, the Seller shall be
entitled at any time thereafter to terminate its obligation to sell the Aircraft
to Purchaser by notice, whereupon neither Party shall have any further
obligation or liability hereunder, other than their respective obligations under
Clause 6 hereof and the obligation of the Seller to return any payments received
pursuant to Clause 2.4 of this Agreement to the Purchaser.

 

6.                                      FEES AND EXPENSES

 

Each of Purchaser and Seller shall be responsible for its own costs and
expenses, including legal fees, incurred by each of them in connection with the
negotiation, preparation and execution of the

 

9

--------------------------------------------------------------------------------


 

Transaction Documents, regardless of whether the Aircraft is in fact sold by
Seller to Purchaser. The fees and expenses of Purchaser’s FAA legal counsel
shall be paid by Purchaser.

 

7.                                      REGISTRATION FEES

 

Purchaser shall be responsible at its own expenses for obtaining and maintaining
any governmental and other licences, approvals, consents, certificates,
exemptions, registrations and filings necessary for the ownership, leasing,
registration, maintenance, use or operation of the Aircraft on and after
Delivery. Seller and Purchaser will, at Purchaser’s expense, execute and file
documents with the FAA and register an international interest pursuant to the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, both signed in Cape Town, South Africa on
November 16, 2001, together with the Regulations for the International Registry,
the International Registry Procedures, the International Registry Website terms
and conditions, and all other rules, amendments, supplements and revisions
thereof (collectively, the “Cape Town Convention”) with respect to the sale and
registration of the Aircraft hereunder.

 

8.                                      INDEMNITIES

 

8.1                     Purchaser’s Indemnities

 

Purchaser shall indemnify, protect, save and keep harmless Seller and each of
its respective successors, assigns, and affiliates, and each of their respective
officers, directors, shareholders, agents, employees, members, partners,
contractors subcontractors, and suppliers (collectively, the “Seller
Indemnitees”) for, from and against, and on written demand shall pay or
reimburse each Seller Indemnitee for the payment of, any and all Legal Expenses
imposed on, incurred by or asserted against any Seller Indemnitee to the extent
relating to or arising directly or indirectly out of or in any way connected
with (i) the breach by Purchaser of any obligation, representation or warranty
hereunder. or (ii) from and after the Effective Time, the ownership, possession,
maintenance, modification, control, use, operation, sale, leasing or other
application or disposition of the Aircraft or any Engine or Part thereof or
interest therein, whether by Seller, Purchaser or any other person or party;
provided, however, that such Legal Expenses are not attributable to the gross
negligence or wilful misconduct of a Seller Indemnitee or the breach by Seller
of any express warranty, representation or obligation hereunder.

 

Purchaser shall indemnify and hold harmless each of the Seller Indemnitees (and
each of their respective successors, assigns, affiliates, and their respective
officers, directors, shareholders, members, partners, employees, agents,
contractors and subcontractors) from and against all Legal Expenses arising from
(i) the death of or injury to any employee, agent, representative or contractor
of Purchaser or (ii) the loss of or damage to any property of Purchaser or any
employee, agent, representative or contractor of Purchaser, in connection with
or arising out of any activity of Purchaser or any employee, agent,
representative or contractor of Purchaser, including, without limitation, with
respect to any acceptance flight, monitoring, or inspection of the Aircraft,
whether or not arising from the negligence (whether active or passive) of any
such indemnified person.

 

8.2                     Seller’s Indemnities

 

Seller shall indemnify, protect, save and keep harmless Purchaser and each of
its respective successors, assigns, and affiliates, and each of their respective
officers, directors, shareholders, agents, employees, members, partners,
contractors subcontractors, and suppliers (collectively, the “Purchaser
Indemnitees”) for, from and against, and on written demand shall pay or
reimburse

 

10

--------------------------------------------------------------------------------


 

each Purchaser Indemnitee for the payment of, any and all Legal Expenses imposed
on, incurred by or asserted against any Purchaser Indemnitee to the extent
relating to or arising directly or indirectly out of or in any way connected
with (i) the breach by Seller of any obligation, representation or warranty
hereunder or (ii) prior to the Effective Time, the ownership, possession,
control, use, or operation of the Aircraft or any Engine or Part thereof or
interest therein; provided, however, that such Legal Expenses are not
attributable to the gross negligence or wilful misconduct of a Purchaser
Indemnitee or the breach by Purchaser of any express warranty, representation or
obligation hereunder or under any other document, instrument or agreement
relating to the Aircraft for the use, operation or maintenance thereof to which
any Purchaser Indemnitee is a party.

 

Seller shall indemnify and hold harmless each of the Purchaser Indemnitees (and
each of their respective successors, assigns, affiliates, and their respective
officers, directors, shareholders, members, partners, employees, agents,
contractors and subcontractors) from and against all Legal Expenses arising from
the Sunrise Power Link Project, provided, however, that such Legal Expenses are
not attributable to the gross negligence or wilful misconduct of a Purchaser
Indemnitee or any material breach by a Purchaser Indemnitee under any document,
instrument or agreement related to the Sunrise Power Link Project to which any
such person is a party or otherwise required to be paid or indemnified by any
Purchaser Indemnitee thereunder.

 

8.3                     Claims for Indemnification

 

If a claim is made by a third party against a Purchaser Indemnitee or a Seller
Indemnitee (such indemnitee, an “Indemnified Party”) for any such Legal
Expenses, the relevant Indemnified Party shall promptly notify the indemnifying
party upon receiving notice of such claim. If requested by the indemnifying
party in writing, such Indemnified Party will, at the expense of the
indemnifying party, take such action as the indemnifying party or any insurer
defending such claim may reasonably direct with respect to such claim.
Notwithstanding any other provision of this Agreement, the obligations of the
parties under this Article 9 will survive the Delivery of the Aircraft,
hereunder. If a claim is made against a Seller Indemnitee for any such Legal
Expenses, the relevant Seller Indemnitee shall promptly notify Purchaser upon
receiving notice of such claim. If requested by Purchaser in writing, such
Seller Indemnitee will, at Purchaser’s expense, take such action as Purchaser or
the insurer defending such claim may reasonably direct with respect to such
claim.

 

9.                                      TAXES

 

9.1                               Each of Seller and Purchaser shall co-operate
and use reasonable efforts to avoid or minimise any and all Transfer Taxes or
other taxes (such as taxes based on gross or net income, profits or revenue, or
franchise or doing business) imposed on or arising out of the sale of the
Aircraft to Purchaser by Seller or otherwise imposed on the transactions
contemplated by the Transaction Documents. Notwithstanding the foregoing, any
and all applicable Transfer Taxes arising out of the Delivery of the Aircraft or
any Engine or Part thereof shall be the sole responsibility and liability of
Purchaser.

 

9.2                               Purchaser will indemnify and hold Seller
harmless on demand from and against any and all Transfer Taxes levied or imposed
against or upon Seller or Purchaser and relating to or attributable to
Purchaser, this Agreement or the sale and/or purchase of the Aircraft pursuant
to this Agreement, and any Transfer Taxes of any kind whatsoever assessed
against Seller which are attributable to any payment made by Purchaser pursuant
to this Clause 9.2 (expressly excluding any

 

11

--------------------------------------------------------------------------------


 

such tax based on gross or net income, profits or revenues, franchise or doing
business taxes of Seller).

 

9.3                               If a claim is made against Seller for any
Transfer Taxes required to be indemnified by Purchaser pursuant to Clause 9.2,
Seller shall promptly notify Purchaser. Following receipt of such notice or upon
receipt of any claim made by a taxing authority against Purchaser directly,
Purchaser shall promptly pay and discharge when due any and all Transfer Taxes
and, as the case may be any other taxes or expenses described in Clause 9.2, the
responsibility and liability for which is assumed by Purchaser pursuant to the
provisions of Clauses 9.1 and 9.2.

 

10.                               INSURANCE

 

10.1                        Seller shall, at no expense to Purchaser, maintain
until the Delivery Date, liability insurance (including war risks and allied
perils, including passengers and third parties, cargo and baggage, products
liability and property damage) in respect of the Aircraft in an amount of not
less than Fifty Million Dollars ($50,000,000.00) in respect of any one accident
or occurrence (but in the aggregate in respect of products and personal injury
liability).

 

10.2                        Purchaser shall, at no expense to Seller, maintain
as of the Delivery Date and for two (2) years thereafter liability insurance
(including war risks and allied perils, including passengers and third parties,
cargo and baggage, products liability and property damage) in respect of the
Aircraft, including cover for the Seller Indemnitees, in an amount of not less
than Fifty Million Dollars ($50,000,000.00) in respect of any one accident or
occurrence (but in the aggregate in respect of products and personal injury
liability).

 

10.3                        The insurance policies in respect of such insurance
shall be in form and substance reasonably satisfactory to Seller and shall
include provisions (to the extent commercially available) whereby:

 

a)                                     the Seller Indemnitees are named as
additional named insureds for their respective rights and interests;

 

b)                                    the insurers under any hull policy for the
Aircraft shall waive all rights of subrogation against the Seller Indemnitees to
the extent of the indemnity under Clause 9.1 of this Agreement;

 

c)                                     in respect of the interests of each
Seller Indemnitee in such policies, the insurance shall not be invalidated by
any act or omission (including misrepresentation and non-disclosure) of
Purchaser or any other person (other than, as to any Seller Indemnitee, such
Seller Indemnitee) which results in a breach of any term, condition, warranty or
other provision of such policies;

 

d)                                    none of the Indemnified Parties shall have
responsibility for the payment of premiums or any other amounts payable by the
other party under such policies;

 

e)                                     if such insurance is cancelled or allowed
to lapse for any reason whatsoever, or if any material change is made in such
insurance that adversely affects the interest of any Seller Indemnitee, such
cancellation, lapse or change shall not be effective as to any Seller Indemnitee
for 30 days (or 7 days or such other period as is then

 

12

--------------------------------------------------------------------------------


 

customarily obtainable in the industry in the case of any war and allied perils
liability coverage) after giving notice from such insurers or Purchaser’s
appointed insurance broker to Seller;

 

f)                                      be primary without right of contribution
from any other insurance maintained by any Seller Indemnitee;

 

g)                                     provide a severability of interests
provision applicable to each insured (including each Seller Indemnitee) under
the policy such that all of the provisions of the insurance required hereunder,
except the limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured (including each Seller Indemnitee);

 

h)                                    waive any right of the insurers to any
setoff, counterclaim or other deduction against any Seller Indemnitee; and

 

i)                                        provide for worldwide coverage,
subject to such limitations and exclusions as may be customary; provided,
however, that such limitations and exclusions are not applicable to the
territories where the Aircraft is operated.

 

10.4                        Unless Purchaser already holds a valid insurance
certificate from Seller evidencing the insurance required to be provided by
Seller to Purchaser hereunder, within five (5) business days of the
effectiveness of this Agreement, Seller shall deliver to Purchaser an original
insurance certificate confirming that Seller has complied with its obligations
hereunder. On or before the Delivery Date, Purchaser shall deliver to Seller an
original insurance certificate confirming that Purchaser has complied with its
obligations hereunder.

 

11.                               ASSIGNMENTS

 

Neither party shall assign or transfer its rights, obligations or interests
hereunder without the prior written consent of the other, such consent not to be
unreasonably withheld, delayed or conditioned; provided, however, that in the
case of any assignment requested by Purchaser, consent by Seller will be
contingent upon Seller’s sole and absolute determination that any requested
assignee (i) is creditworthy and (ii) is willing and able to, and does, assume
(in writing) all obligations of Purchaser under this Agreement. The terms
“Purchaser” and “Seller” when used herein, shall be deemed to include their
respective successors and permitted assigns. Purchaser may, at its sole cost and
expense, assign its rights by way of security to a third party provider of
financing for the purchase described herein; provided, however, that any such
assignment shall in no way decrease the rights or increase the obligations of
Seller hereunder.

 

12.                               AMENDMENTS

 

Neither this Agreement nor any provision hereof (including, for the avoidance of
doubt, this Clause 12) may be amended, supplemented, changed, waived, discharged
or terminated orally, except pursuant to a statement in writing signed by each
of Seller and Purchaser.

 

13

--------------------------------------------------------------------------------


 

13.                               NOTICES

 

13.1                        Notices

 

Every notice, request, demand or other communication under this Agreement shall
be in writing and either sent by a nationally recognized overnight courier
service, in which case notice shall be deemed delivered as of the date shown on
the courier’s delivery receipt; or sent by telecopy during business hours of the
recipient, with a copy of the notice also deposited in the mail (postage
prepaid) the same business day, in which case notice shall be deemed delivered
on transmittal by telecopy provided that a transmission report is generated
reflecting the accurate transmission of the notices; or sent by mail, postage
prepaid, in which case notice shall be deemed delivered as of two business days
after deposit in the mail, addressed as follows:

 

13.1.1 to Purchaser to:

 

Address:                         ERICKSON AIR-CRANE INCORPORATED
5550 SW Macadam Avenue, Suite 200
Portland, OR 97239

 

Fax:                                               1-503-473-8540

 

Email:                                    erizzuti@ericksonaircrane.com

 

Attention:                 Mr. Edward Rizzuti, VP & General Counsel

 

13.1.2 to Seller to:

 

Address:                         SAN DIEGO GAS & ELECTRIC COMPANY
1850 Crosson Drive
El Cajon, CA 92020

 

Fax:                                               858-654-6347

 

Email:                                    mmanry@semprautilities.com

 

Attention:                 Mr. Michael J. Manry, Aviation and Operations Manager

 

or to such other address, email or facsimile number as is notified by one party
to the other under this Agreement.

 

13.2                        English Language

 

All notices, requests, demands, or other communication under this Agreement,
unless made in the English language, shall (unless expressly provided to the
contrary) be accompanied by an English translation and the English version of
all such documents, notices, communications, evidence, reports, opinions and
other documents shall, to the extent permitted by applicable law, prevail in the
event of any conflict with the non-English version thereof.

 

14.                               MISCELLANEOUS

 

14.1                        Entire Agreement

 

This Agreement (including all Exhibits, Schedules and documents attached hereto)
contains the entire agreement and understanding between Seller and Purchaser
relating to the subject matter

 

14

--------------------------------------------------------------------------------


 

hereof, and supersedes any and all prior understandings, and agreements, whether
written or oral, in regard to such matters.

 

14.2                        Delay in Exercising Rights

 

No failure or delay on the part of either party in exercising any right, power
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise by either party of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

14.3                        Further Assurance; Cooperation Prior to Delivery

 

14.3.1              Each party shall from time to time do and perform such other
and further acts and execute and deliver any and all such further documents and
instruments as may be required by law or reasonably requested in writing by the
other to establish, maintain and protect the rights and remedies of the other
and to carry out and effect the intent and purposes of this Agreement.

 

14.3.2              Prior to the Effective Time, each party will promptly inform
the other party in writing of any variances from the representations and
warranties contained in Clause 4.1 or Clause 4.3 or any breach of any covenant
hereunder by such party. No disclosure by any party pursuant to this Clause
14.3.2, however, shall be deemed to prevent or cure any misrepresentation,
breach of warranty or breach of covenant, or limit a party’s rights and remedies
under this Agreement for any of the foregoing. Each of the parties will use
commercially reasonable efforts to cause the conditions to the parties’
obligations to consummate the transactions contemplated hereby to be satisfied
(including the execution and delivery of all agreements contemplated hereunder
to be so executed and delivered and the making and obtaining of all third party
and governmental notices, filings, authorizations, approvals, consents, releases
and terminations).

 

14.4                        Rights Cumulative

 

Nothing contained in this Agreement shall be construed to limit in any way any
right, power, remedy or privilege of each party hereunder or now or hereafter
existing at law or in equity. Each and every right, power, remedy and privilege
of each party under this Agreement: (i) shall be in addition to and not in
limitation of, or in substitution for, any other right, power, remedy or
privilege under this Agreement or at law or in equity; (ii) may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by it; and (iii) shall be cumulative and not mutually
exclusive, and in addition to any remedies provided by law.

 

14.5                        Counterparts

 

This Agreement may be executed in any number of counterparts and by each of the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which, taken together, shall constitute one
and the same instrument.

 

14.6                        Severability

 

If any provision of this Agreement shall become invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired.

 

15

--------------------------------------------------------------------------------


 

14.7                        Data and Confidentiality

 

14.7.1             This Agreement contains Data shared exclusively between
Seller and Purchaser, and nothing herein contained shall be divulged by Seller
or Purchaser to any third party without the prior written consent of the other
party hereto; except (i) to the extent required by law, regulatory authority or
to enforce this Agreement; and (ii) to the extent necessary for disclosure to
both parties’ respective insurers, accountants, legal counsel or other
professional advisors for whom each party hereto shall be responsible to take
all steps necessary to insure compliance by those persons with this Clause.

 

14.8                        No Partnership.

 

No partnership, joint venture or other relationship between the parties whereby
any party may be held liable for the acts or omissions of any other party is
intended or created by this Agreement.

 

14.9                        Interpretation.

 

No Clause or other provision of this Agreement shall be interpreted against the
interest of any party hereto for the reason that such party drafted such Clause
or other provision.

 

14.10                 Government Authorization; Export Shipment.

 

Purchaser shall be responsible for obtaining any required export licenses and
import licenses or any other required governmental authorization and shall be
responsible for complying with all applicable US and foreign government
licensing and reporting requirements for its ownership, use, operation,
maintenance, sale, leasing and control of the Aircraft from and after Delivery
on the Delivery Date.

 

15.                               GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the state of Oregon, without reference to principles of conflicts of law.

 

16.                               ARBITRATION

 

16.1.                     The parties agree that any controversy or dispute of
any kind arising out of or in connection with this Agreement or the transactions
contemplated hereby shall be settled by final and binding arbitration under the
Commercial Rules of Arbitration (“AAA Rules”) of the American Arbitration
Association.

 

16.2                        The arbitration shall be constituted by one or more
arbitrators appointed in accordance with AAA Rules.

 

16.3                        The forum for the arbitration shall be Los Angeles,
California and the governing law for the arbitration will be the law of the
State of Oregon (without reference to its conflicts of laws provisions). The
parties agree that the official language of the arbitration will be English.

 

16

--------------------------------------------------------------------------------


 

16.4                        The arbitration award shall include an allocation of
costs between the parties, including reasonable legal fees and expenses. The
parties hereby agree to bear their own costs during the conduct of the
arbitration.

 

16.5                        The arbitrators shall be bound by and shall strictly
enforce the terms of this Agreement and may not limit, expand or otherwise
modify its terms.

 

16.6                        The arbitrators’ decision shall provide a reasoned
basis for the resolution of each dispute and for any award. The arbitrators
shall have power and authority to award any remedy or judgment that could be
awarded by a court of law in the State of Oregon. The award rendered by
arbitration shall be final and binding upon the parties, and judgment upon the
award may be entered in any court of competent jurisdiction applicable to the
parties.

 

16.7                        Each party to this Agreement agrees that in any
legal action or proceedings against it or its assets in connection with this
Agreement no immunity from such legal action or proceedings (which shall
include, without limitation, suit, attachment prior to judgement, other
attachment, the obtaining of judgement, execution or other enforcement) shall be
claimed by or on behalf of it or with respect to its assets, and each party to
this Agreement irrevocably waives any such right of immunity which it or its
assets now have or may hereafter acquire or which may be attributed to it or its
assets and consents generally in respect of any such legal action or proceedings
to the giving of any relief or the issue of any process in connection with such
action or proceedings including, without limitation, the making, enforcement or
execution against any property whatsoever (irrespective of its use or intended
use) of any order of judgement which may be made or given in such action or
proceedings.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 1

FORM OF BILL OF SALE

 

Reference is made to that certain Aircraft Purchase Agreement dated as of
October 1, 2012, between ERICKSON AIR-CRANE INCORPORATED, as Purchaser, and SAN
DIEGO GAS & ELECTRIC COMPANY, as Seller (the “Purchase Agreement”). Except as
otherwise defined herein, capitalized terms used but not defined in this Bill of
Sale will have the meanings given to such terms in the Purchase Agreement.

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller, as owner of the full legal and beneficial title to the
Aircraft, does hereby sell, grant, transfer and deliver all its right, title and
interest in and to the Aircraft free and clear of all Encumbrances other than
those created or granted by, or through, Purchaser, to Purchaser, pursuant to
the terms and conditions of the Purchase Agreement. Seller hereby warrants to
Purchaser, and its successors and assigns, that it is the legal and beneficial
owner of the Aircraft and that there is hereby conveyed to Purchaser good and
marketable title to the Aircraft free and clear of any Encumbrances other than
the Encumbrances granted or created by, or through, Purchaser.

 

The Aircraft is sold under and subject to all of the terms and conditions set
forth in the Purchase Agreement.

 

Except as stated in Clause 4.1 (Representations and Warranties of Seller) and
4.5 (Repetition of Representations and Warranties) of the Purchase Agreement and
in this Bill of Sale, to the extent permitted by applicable law, no
representations, guarantees or warranties are given by Seller, express or
implied of any kind, arising by law or otherwise.

 

This Bill of Sale and all matters arising from or connected with it are governed
by the laws of the State of Oregon without reference to principles of conflicts
of law.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly executed as
of this           day of              , 2012.

 

 

 

SAN DIEGO GAS & ELECTRIC COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

18

--------------------------------------------------------------------------------

 

SCHEDULE 2

DESCRIPTION OF AIRCRAFT AND ACCESSORIES

 

Model: Erickson S-64F

Mfg. S/N: 64095

 

A.

 

S-64 F Helicopter Airframe

 

Re-Manufactured

B.

 

General Arrangement

 

Equipment and Accessories

 

 

Wheeled Landing Type

 

Standard

 

 

Dual Engine P & W JFTD12A-5A 4,800 SHP X 2

 

Standard

 

 

6 Blade Fully Articulated Main Rotor Head

 

Standard

 

 

4 Blade Tail Rotor Head

 

Standard

 

 

Fuel Capacity, Main 908 USG Aux 448 USG

 

Standard

 

 

Dual Control 2 Pilot Requirement

 

Standard

 

 

Aft Facing Pilot Station with Flight Controls

 

Included in Price

 

 

47,000 lbs Max Gross Weight

 

Standard

 

 

25,000 lbs Max External Load Weight

 

Standard

 

 

Environmental Control Unit (ECU)

 

Standard

 

 

Engine Anti Ice System

 

Standard

 

 

AFCS w/o Upgrade

 

Standard

 

 

Primary Instrumentation CRT & LCD Display

 

Standard

 

 

Back up Instrumentation Analog

 

Standard

 

 

Rotor Brake Hand Pump Style

 

Standard

 

 

Main Wheel Brakes

 

Standard

 

 

Cockpit Door Bubble Windows

 

Standard

 

 

Pulse Lights

 

Standard

 

 

Red & White Strobe Tail Lights

 

Standard

 

 

Red Nose Strobe Light

 

Standard

 

 

Sealed Lead Acid Battery

 

Standard

 

 

APP Electric Start

 

Standard

 

 

Cockpit Fans

 

Standard

 

 

Fire Extinguisher Hand Held

 

Standard

 

 

Crash Axe

 

Standard

 

 

Two Color Paint Scheme

 

Standard

 

 

Hard Wiring for RADS, RADS Kit Included

 

Standard

 

 

Collective Down Lock System

 

Standard

 

 

4th Crew Seat

 

Standard

 

 

Auxiliary Fuel Tank with Indicator

 

Standard

 

 

First Aid Kit

 

Standard

 

 

Fall Protection System

 

Standard

 

C.

 

Engine and Systems
Monitoring Display

 

Equipment and Accessories

 

 

ICDS 2000 Multi Function Display (2 ea.) Includes:

 

Standard

 

 

 

N1 Indicator (2 ea.)

 

Standard

 

 

 

Fuel Flow Indicator (2 ea.)

 

Standard

 

19

--------------------------------------------------------------------------------


 

 

 

 

EPR Indicator (2 ea.)

 

Standard

 

 

 

MGB Oil Temperature Indicator

 

Standard

 

 

 

Fuel Quantity Indicator (3 ea.)

 

Standard

 

 

 

Torque Indicator (3 ea.)

 

Standard

 

 

 

Triple Tachometer (2 ea.)

 

Standard

 

 

 

Oil Cooler Tachometer

 

Standard

 

 

 

T-5 Indicator (2 ea.)

 

Standard

 

 

 

Hydraulic Pressure Indicator (3 ea.)

 

Standard

 

 

 

Engine Oil Temperature Indicator (2 ea.)

 

Standard

 

 

 

Load Cell Indicator

 

Standard

 

 

 

Fire Tank Quantity Indicator

 

Standard

 

 

Electronic Horizontal-Situation Indicator (EHSI) (2 ea.)

 

Standard

 

 

Electronic Attitude Directional Indicator (EADI) (2 ea.)

 

Standard

 

 

Magnetic Compass

 

Standard

 

 

Altimeter (2 ea.)

 

Standard

 

 

Airspeed Indicator (2 ea.)

 

Standard

 

 

Vertical Speed Indicator (2 ea.)

 

Standard

 

 

Artificia1 Horizon (2 ea.) Standby

 

Standard

 

 

Clock Digital (2 ea.)

 

Standard

 

 

OAT Indicator — Digital and Analog (2 ea.)

 

Standard

 

 

Hour Meter

 

Standard

 

D.

 

Radio Package

 

Equipment and Accessories

 

 

6 Position Intercom System, 4 Inside, 2 External

 

Standard

 

 

VHF COMM-118-152 MHz (VHF-22) (2ea.)

 

Standard

 

 

Distance Measuring Equipment (DME) Transceiver

 

Standard

 

 

ATC Transponder (TDR-94/94D Mode S Transponder) (2 ea.)

 

Standard

 

 

Radio Tuning Unit (RTU) (2ea.)

 

Standard

 

 

Emergency Locator Transmitter (ELT) 406 MHz

 

Standard

 

 

Radar Altimeter

 

Standard

 

 

USFS P25 Compliant VHF FM Transceiver (Northern Airborne Technology NPX136D)

 

Included in Price

 

 

GPS (Garmin 500)

 

Standard

 

 

VOR/ILS Receiver with Marker Beacon

 

Standard

 

 

Automatic Direction Finder (ADF) Receiver

 

Standard

 

 

Cockpit Voice Recorder (Pacific Avionics & Instruments)

 

Standard

 

 

EMM 35 Engines and Systems Monitoring

 

Standard

 

 

Night Vision Goggle Modification 3 Sets Goggles

 

Included in Price

 

 

AFF Blue Sky System

 

Included in Price

 

E.

 

Fire Suppression System

 

Equipment and Accessories

 

 

Fire Tank 2,550 USG

 

Included in Price

 

 

Foam Tank Internal 70 USG

 

Standard with Tank

 

 

Pond Snorkel with Aux Pack

 

Standard with Tank

 

20

--------------------------------------------------------------------------------


 

 

 

Sea Snorkel

 

Included in Price

 

 

Hydro Seed Modification

 

Included in Price

 

 

Bambi Bucket HL7600 STD.

 

Included in Price

 

F.

 

Construction Accessories

 

Equipment and Accessories

 

 

Siren Warning System

 

Standard

 

 

Shock & Pendant

 

Included in Price

 

 

Anti Rotational Restraint System

 

Included in Price

 

 

Construction Winch

 

Included in Price

 

 

Training Tower

 

Included in Price

 

G.

 

Aircraft Rigging

 

Quantity

 

 

200 Foot Long Line

 

1

 

 

20,000 lbs Remote Hook

 

1

 

 

8,000 lbs Remote Hooks

 

5

 

 

12,000 lbs Remote Hooks

 

3

 

 

20 Foot Rigging

 

4

 

 

40 Foot Rigging

 

4

 

 

Spreader Bars (1 Ten Foot and 2 Four Foot)

 

3

 

 

40 Foot Rigging

 

4

 

 

Spreader Bars (1 Ten Foot and 2 Four Foot)

 

4

 

 

20 Foot Rigging

 

4

 

 

200 Foot Long Line

 

1

 

 

20,000 lbs Remote Hook

 

1

 

H.

 

Transmission Tower Guides

 

Quantity

 

 

Large Yellow Flower Pots

 

60

 

 

Large Red Flower Pots

 

60

 

 

Small Yellow Flower Pots

 

60

 

 

Small Red Flower Pots

 

60

 

 

Stiffeners

 

12

 

 

Bayonets

 

502

 

 

Banana Guides

 

240

 

 

Outside Stops Red

 

240

 

 

Outside Stops Yellow

 

240

 

 

Inside Stops

 

240

 

 

Large Yellow Flower Pots

 

60

 

 

Large Red Flower Pots

 

60

 

I.

 

Aircraft Documentation

 

 

 

 

All Aircraft Documentation current on the Delivery Date.

 

Comply

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 3

SPARE PARTS & TOOLING

 

PART NUMBER

 

NOMENCLATURE

 

QTY

327

 

Lamp

 

10

1683

 

Lamp

 

10

2216

 

Switch, Pressure (Scott)

 

2

2226

 

Switch, Pressure (Scott)

 

1

4581

 

Lamp

 

2

8EH52AAA1

 

Igniter Cable RH/LH

 

2

43140

 

Exciter (LJ Walch)

 

2

118240-03

 

Filter Element

 

4

770422

 

Valve, Linear

 

1

341859

 

Nut, Self Locking

 

40

375094

 

Nut

 

50

40096-0102

 

Torque Sensor Assembly

 

1

419881

 

Bolt

 

2

419882

 

Nut

 

2

432229AA

 

Bolt

 

50

613275

 

Strainer Assembly

 

1

8EH13EAC1

 

Harness, T-5

 

1

660369EAC

 

Heat Shield

 

1

745114

 

Valve Assembly

 

1

3307671

 

Plug, Chip Detector

 

1

22252940

 

Trim Valve

 

2

01-0790101-04

 

Power Supply, Nose

 

1

6455-40102-301

 

Power Supply, Aft

 

1

03T601-231

 

Filter Element

 

1

09168P-31

 

Microphone

 

4

10-614950-1

 

Exciter (LJ Walch)

 

1

100925-0

 

Fuel Control APP Assembly

 

1

10574N05T04

 

T5 Indicator

 

0

10610N01F02

 

Fuel Flow Indicator

 

0

107500

 

Attitude Indicator

 

0

11HSX313A

 

Relay

 

1

124B34E

 

Temperature Indicator, APP

 

1

1535-61199-001

 

Disk Assembly

 

3

1535-61262-005

 

Shim, Thomas Coupling

 

6

1535-61262-006

 

Shim, Thomas Coupling

 

6

1535-61262-007

 

Shim, Thomas Coupling

 

6

1535-61262-008

 

Shim, Thomas Coupling

 

6

1535-61265-001

 

Washer, Synthane

 

50

1565-61831-000

 

Valve, Linear

 

1

201945-1MODI

 

Strobe Light

 

2

211C223-29

 

Switch, Pressure (Scott)

 

1

 

22

--------------------------------------------------------------------------------


 

65652-09022-102-M1

 

Switch, Pressure (Scott)

 

1

65652-09022-106-M1

 

Switch, Pressure

 

2

65652-09022-101

 

Switch, Pressure

 

2

21B17-10B

 

Voltage Regulator (LJ Walch)

 

2

21EN9-6

 

Switch Sensitive

 

1

22003-11

 

Mount

 

2

23032-022

 

Generator, Starter (LJ Walch)

 

1

23033-1141

 

Brushes

 

4

6403375

 

Speed Switch, APP

 

1

26516-1

 

Switch, Pressure (Scott)

 

1

26793-1

 

Gasket

 

3

28022-4

 

Nozzle

 

1

28B135-93AVD

 

Generator, 20KVA (LJ Walch)

 

1

2B28-1A

 

Transformer Assembly (LJ Walch)

 

1

30314-20

 

Hydraulic Filter

 

1

353999-0100

 

Flight Indicator (Scott)

 

0

41850A

 

Landing Light W/O Lamp (LJ Walch)

 

1

MS24420-4

 

Switch

 

1

5-085N602-70

 

O-Ring

 

6

50179-1

 

Filter, Disposable

 

1

53-20

 

Wiper Blade Refill

 

2

6430-61038-103

 

Control Push Pull

 

2

S6115-20520-021

 

Indicator, BIM

 

1

6137-91000-020

 

APP Clutch

 

1

6200MOD40

 

Load Cell Indicator (Scott)

 

0

62070-1018

 

Insert

 

6

6410-30101-101

 

Washer

 

8

6410-30101-102

 

Washer

 

8

6410-30401-043

 

P/C Link Assembly, TRH

 

2

6410-30403-046

 

Rod End Assembly, TRH

 

2

6415-20609-041

 

Tip Cap, F MRB

 

2

6430-61132-107

 

Cable, Engine Speed Control

 

1

6430-61132-108

 

Cable, Speed Control

 

1

6430-80131-101

 

Anti-Ice Valve

 

1

6430-80317-102

 

Lever, Remote Control

 

1

6430-80318-101

 

Ball

 

2

6430-80322-101

 

Link

 

1

6430-80322-102

 

Link, Actuator

 

1

6430-80333-103

 

Cam Lever

 

1

6430-80334-101

 

Shaft, Worm

 

1

6430-80335-102

 

Guide Flight Control

 

1

6430-80336-102

 

Bushing

 

1

6430-80337-102

 

Adapter Shaft

 

1

6430-80338-316

 

Cover

 

1

6430-80339-102

 

Cover Cap

 

1

 

23

--------------------------------------------------------------------------------

 

6430-80340-102

 

Spring

 

1

6430-80341-101

 

Nut, Tube Engine

 

1

6430-80343-101

 

Bushing

 

1

6430-80408-105

 

Switch, Pressure

 

2

6430-81101-102

 

Lever, Speed Control

 

1

6435-20194-102

 

Shim

 

2

6435-20297-101

 

Shim, Torquemeter

 

2

6435-20564-045KIT

 

H/S Shaft Hardware

 

1

6435-60165-011

 

APP Shaft Assembly

 

1

6440-61418-101

 

Collet

 

2

DL1020M12

 

Actuator (LJ Walch)

 

1

6440-62606-101

 

Fairlead

 

1

6440-66607-041

 

Cable Assembly

 

1

6440-66607-042

 

Cable Assembly

 

1

6440-66607-045

 

Cable Assembly

 

2

6440-66607-046

 

Cable Assembly

 

2

6440-66607-049

 

Cable Assembly

 

1

6440-66607-050

 

Cable Assembly

 

1

6455-10201-003

 

Harness, Jumper (Torque Sensor)

 

1

6455-10305-101

 

Strobe Assembly Red

 

1

6455-10305-105

 

Strobe Assembly White No Brkts/Hdwr

 

1

2004-30-1

 

Valve, Solenoid

 

1

6465-62161-043

 

F Primary Servo Assembly

 

1

72385-2

 

Valve, 3-Way

 

1

6490-60131-017NVG

 

Stick Assembly, Remote

 

1

6490-60360-041

 

Amplifier, Stick Trim

 

0

65101-11000-044

 

Rod Assembly, F MRH

 

2

65101-11017-101

 

Washer

 

6

65105-11000-043

 

Anti-Flap, F MRH

 

1

65106-11100-046

 

Damper Assembly, F MRH

 

2

65111-07003-101

 

Weight

 

10

65111-07003-102

 

Weight

 

10

65160-00009-083

 

Tip Cap, TRB

 

2

65362-00014-501

 

Bearing Support

 

2

65362-00024-101

 

Washer, IGB

 

4

65901-02022-043

 

Position Sensor Assembly

 

1

65901-02800-042

 

Dual Channel Sync

 

0

6607-1-105

 

Switch, Pressure (Scott)

 

2

6430-62019-012

 

Switch, Pressure

 

2

66WBN300

 

Hydraulic Pump (Aero)

 

1

66YF400-2

 

Pump, Hydraulic (Aero)

 

1

7-101025

 

Valve, Float

 

1

700-001-50

 

Circuit Breaker

 

1

700802-MOD1

 

Power Supply

 

1

73676HA-7-8

 

Bolt

 

8

 

24

--------------------------------------------------------------------------------


 

73676HA10-14

 

Bolt

 

8

6435-10426-003

 

Pressure Switch

 

2

85097-02

 

Meter, Hour

 

1

8G239-1

 

Switch Rotor Brk (Scott)

 

1

8G240-1

 

Switch (Scott)

 

1

8TJ126EAC3

 

Fuel Flow Trans

 

1

6404500

 

Speed Monitor

 

1

A-957CA

 

Relay (LJ Walch)

 

1

A7175W

 

Chip Detector

 

1

A7260W

 

Chip Detector

 

2

AA95-471

 

ICS Box

 

0

AC1000E10

 

Filter, Element

 

1

AC1979E8

 

Filter Element, Hydraulic

 

1

AC2466E5B

 

Filter Element

 

1

MS28897-12

 

Filter Element

 

6

MS14102-6

 

Bearing

 

5

AE7060M0252-270

 

Hose Assembly

 

1

AG44A

 

Generator, Tachometer (Scott)

 

2

AN123025

 

Gasket

 

4

ST1542-01

 

Gasket

 

10

AN5534-2

 

Resistor, Thermocouple Lead Spool

 

1

AN6235-2A

 

Filter

 

1

AN6248-2

 

Pump, Reciprocating

 

1

AN6249-4

 

Valve

 

2

AN763-24

 

Gasket

 

10

6465-10805-303

 

Utility Pump (Aero)

 

1

AS150174

 

Gasket

 

10

B138XAH

 

Relay (LJ Walch)

 

1

B140AH

 

Relay (LJ Walch)

 

1

BR7X300D7-26V

 

Relay

 

1

CN-998A/ASN43

 

Compass

 

0

CS18

 

Setscrew

 

5

D79S-H14

 

Pressure Switch

 

0

MS27647-4

 

Bearing

 

5

E6485-63368-001

 

Check Valve, Hyd.

 

1

EA1430-042

 

Starter Assembly (Aero)

 

1

FHE151C

 

Igniter

 

2

FHE159-6

 

Plug

 

1

6465-62313-101

 

Manifold, Hydraulic

 

1

6165-63555-008

 

Manifold, Hydraulic

 

1

HP909100-10

 

Valve, Engine Start

 

1

JG151E1

 

Indicator, EPR (Scott)

 

0

JX53

 

Adapter

 

1

KP4A

 

Bearing

 

5

KP5A

 

Bearing

 

4

 

25

--------------------------------------------------------------------------------


 

KWB5-25

 

Bearing

 

6

LG80A3

 

Transmitter, EPR (Scott)

 

0

M2013

 

Switch, Thermostatic

 

1

M8805/55-001

 

Switch

 

1

MF9-3911-25Z-SPL

 

Motor Assembly

 

2

2120601EAC

 

Vespal Adapter

 

1

MGH159-200

 

Inverter (LJ Walch)

 

1

MS16626-1087

 

Ring

 

1

MS20220-2

 

Pulley

 

2

MS20392-1C27

 

Pin

 

1

MS21251B5S

 

Turn Buckle

 

4

MS21256-1

 

Clip, Retaining

 

20

MS24149D1

 

Relay

 

1

MS24166D1

 

Relay

 

1

MS24171D1

 

Relay, Electromagnetic

 

1

MS24172D1

 

Relay

 

1

MS24523-23

 

Switch

 

2

MS24523-27

 

Switch

 

2

MS24523-30

 

Switch

 

1

MS24523-31

 

Switch

 

2

MS24524-27

 

Switch

 

1

MS24568D1

 

Relay

 

1

MS25038-4

 

Generator, Tachometer

 

1

TG255-002

 

Generator, Tachometer

 

1

MS25244-10

 

Breaker

 

2

MS25244-20

 

Breaker

 

2

MS25244-5

 

Breaker

 

2

MS25269D1

 

Relay

 

1

MS25271D1

 

Relay

 

1

MS25395A1

 

Relay

 

1

MS28005-2

 

Transmitter, Pressure (Scott)

 

1

MS28034-1

 

Transmitter, Temperature

 

1

MS28034-3

 

Bulb, Temperature

 

2

MS29526-2

 

Fuel Cap

 

1

AS3491-01

 

Gasket

 

10

AS3492-01

 

Gasket

 

10

MV400S

 

Valve

 

1

6190-61062-002

 

Accelerometer

 

0

NAS464P10-27

 

Bolt

 

2

NAS6214-28D

 

Bolt

 

2

NAS577B12A

 

Nut

 

4

NAS577B8A

 

Nut

 

4

NAS578-12A

 

Retainer MGB

 

4

NAS578-8B

 

Retainer

 

4

NAS632-38

 

Bolt

 

4

 

26

--------------------------------------------------------------------------------


 

NYLC50043

 

Actuator, N2 Speed

 

1

REP3F4FS464

 

Rod End

 

2

RJ1711SA13

 

Rosan

 

10

RZA12530-09

 

Insert, Rosan

 

10

RZA12531

 

Lockring, Rosan

 

10

S665-4-8D2

 

Relief Valve

 

1

SB1111-601

 

Bearing, T/R D/S

 

5

ST54A

 

Transmitter, Pressure (Scott)

 

0

ST62A

 

Pressure Xmtr (Scott)

 

0

ST7C

 

Transmitter (Scott)

 

0

V27200-187

 

Valve, Fuel

 

2

V27200-188

 

APP Start Solenoid

 

2

2312M-30-38

 

Converter Assembly

 

1

XW20527-2

 

Motor

 

1

AP6VSC19SPL

 

Oil Cooler Blower Pump (Aero)

 

1

AR850

 

Encoder, 15 Pin

 

1

AT420100

 

LC-2 Clock

 

1

KM-S005-029-20A

 

Pressure Transducer, EPR, Low

 

1

KM-S005-029-50A

 

Pressure Transducer, EPR, High

 

1

KM-S005-031-4KS

 

Transducer Hydraulic

 

1

KM-S005-032-100A

 

Installation, Sensor (EMS)

 

1

KM-S005-032-250A

 

Sensor, EMS Installation

 

1

S-15-KA

 

Air Speed Indicator (Scott)

 

1

101239-0

 

APP

 

1

BPSK 76981

 

Bambi Bucket Modification for Torrentual Shallow Water Fill Capacity

 

1

6485-64500-103

 

Decoupler

 

1

AN10-43A

 

Bolt

 

1

AN10-60A

 

Bolt

 

1

MS21044N10

 

Nut

 

4

MS21083N10

 

Nut

 

2

NAS1149F1063P

 

Washer

 

10

EA532025-039

 

Eccentric Bushing

 

2

EA532025-041

 

Eccentric Bushing

 

1

EA532025-019

 

Shim

 

4

EA532025-021

 

Shim

 

4

EA532025-023

 

Shim

 

8

EA532025-033

 

Shim

 

4

EA532025-035

 

Shim

 

4

EA529015-303

 

Door Linkage Assembly

 

1

Door Linkage Kit

 

Door Linkage Kit

 

1

EA529004-013

 

Arm, Door Link

 

4

EA529004-015

 

Bushing, Door Link Arm

 

4

EA529004-11

 

Bolt, Torque Arm

 

4

EA529004-01

 

Link, Block

 

1

 

27

--------------------------------------------------------------------------------


 

EA529004-03

 

Link End

 

1

EA529003-01

 

Door Hinge

 

2

EA529003-03

 

Door Seal

 

4

EA529001-301

 

Door Assembly

 

1

EA529018-301

 

Tool Door Linkage Setup

 

1

317010-E9-300.0

 

Cable

 

1

038364-01F

 

Tee Handle

 

1

¼” x 3”

 

Rubber Bands

 

1

17283

 

Door Seal

 

4

MS8775-336

 

Actuator Packing

 

4

HTR7.5-1803-AA11-C

 

Rotary Actuator

 

1

EA529006-011

 

Key

 

1

388-0103-00

 

Cable

 

1

388-0101-03

 

Circuit Card

 

1

EA529040-305

 

Control Panel

 

1

EA529032-309

 

Junction Box

 

1

EA529050-303

 

Indicator

 

1

GHS0600UR052N0

 

Probe

 

1

251447

 

Float

 

1

RV4LAYSD502A

 

Potentiometer

 

3

EA529088-303

 

Coupling

 

1

SH2088474144A

 

Pump

 

2

CCS-024L

 

Coil

 

1

6440-10304-001

 

Switch

 

1

2G52N1.01.1B5

 

Switch

 

1

M83536/9-026M

 

Relay

 

1

215A-242

 

Valve

 

1

ACH50182SPL

 

Hydraulic Pump

 

1

MTS Test Jumper

 

MTS Test Jumper (10FT)

 

1

MS28061-T7

 

Gage

 

1

GS040600N

 

Cartridge

 

1

KHP-10-1114-12X

 

Ball Valve

 

1

2061486

 

Seat Kit

 

1

D2A060-1.0N

 

Check Valve

 

1

N5A125-10.0N

 

Pilot Diverter

 

2

HC9020FKP8H

 

Filter

 

1

AC3255E16

 

Filter

 

1

MS28775-013

 

Packing

 

4

MS28775-014

 

Packing

 

4

MS28775-015

 

Packing

 

4

MS28774-116

 

Teflon Backup #8 QD

 

2

MS28775-116

 

Packing

 

4

MS28775-110

 

Packing

 

2

MS28775-218

 

Packing

 

4

MS28774-218

 

Teflon Backup #16 QD

 

2

 

28

--------------------------------------------------------------------------------

 

MS28775-331

 

Packing

 

3

Gage

 

5000 PSI Gage, Test

 

1

17” Safety Cable

 

Cable

 

1

SP-5641

 

Valve

 

1

506-SB

 

Valve

 

1

12CE-12FJ-12RJ9X24

 

Hose Assembly

 

1

12CE-12NP-12RJ9X60

 

Hose Assembly

 

1

H6-63

 

Nipple

 

1

12CE-12RJ9-12RJ9X249

 

Hose Assembly

 

1

6FX-6RJ9-6FJX30

 

Hose Assembly

 

1

6FX-6RJ9-6FJX60

 

Hose Assembly

 

1

H3-63

 

Nipple

 

1

AN816-6-6

 

Adapter

 

1

6FX-6RJ9-6RJ9X249

 

Hose Assembly

 

1

998DF-1212

 

Clamp

 

1

802400-100

 

T-Bolt w/ Nut

 

1

3100

 

Clamp

 

2

6100-00

 

Snorkel Hose

 

2

EA532037-015

 

Impeller

 

1

EA532037-505

 

Impeller Assembly

 

1

SKF210

 

Bearing

 

3

21294-1120

 

Seal

 

2

MS28775-235

 

Packing

 

2

MS21044N20

 

Nut

 

1

F12-030-MS-SH-S-000

 

Motor

 

1

974584

 

Packing

 

2

3791734

 

Seal

 

2

MS28775-241

 

Packing

 

3

MS28775-214

 

Packing

 

4

214”

 

Cable

 

1

101-00901

 

Barfield Tester

 

1

10225K93

 

Hand Held Grease Gun

 

2

10-574N

 

High Pressure Nitrogen Reg.

 

1

103-113

 

0 To 1 Inch Micrometer

 

1

1570-10605-020

 

Main Rotor Blade Sling

 

1

21000-20

 

Replacement Tip

 

1

21R107

 

Replacement Tip

 

1

24R

 

24” Vise Grip Clamps

 

6

34F1023

 

Soldering Iron

 

1

45-1611

 

Strippers (Red)

 

1

45-1987

 

Strippers (Black)

 

1

54-194

 

Tool Box

 

1

59170

 

Crimp Tool

 

1

59275

 

Crimp Tool

 

1

5T903

 

20 Lb. Fire Extinguisher (A,B,C) (Grainger)

 

6

 

29

--------------------------------------------------------------------------------


 

600045

 

Zyglo Kit (Aviall)

 

1

603995-5

 

Coax Strippers

 

1

615179-1

 

Adjustable Head

 

1

6470-35017-010

 

Tail Rotor Drive Shaft Flange Torque Reactor

 

1

6470-35083-011

 

Tail Rotor Drive Shaft Flange Wrench

 

1

6470-40004-101

 

P/S Rigging Block R/L

 

1

6470-40004-102

 

P/S Rigging Block F/A

 

1

6470-40004-103

 

P/S Rigging Block L/L

 

1

6470-40004-104

 

Aux Servo Block L/Y

 

2

6470-40004-105

 

Aux Servo Block F/A

 

1

6470-40004-106

 

Aux Servo Block Col

 

1

6470-70050-041 Mod.

 

Fuel Sampler (Fire Tank Installed)

 

1

65700-10031-041

 

Main Shaft Nut Wrench

 

1

65700-10048-041

 

T/R Cross Beam Puller

 

1

65700-10068-081

 

T/R Cross Beam Socket

 

1

65700-35051-101

 

Thread Protector

 

1

65700-70003-101

 

Main Gearbox Lifting Eye

 

1

819-8054

 

Heavy Duty Come-Along

 

1

90F7191

 

Crimpers

 

1

91427-10

 

Digital Thermometer

 

1

93223

 

12 Ton Hydraulic Jack (Lincoln)

 

1

196A1Z

 

Dial Indicator Set

 

1

9692075

 

0-1000 Psi Pressure Gauges

 

2

9692113

 

0-5000 Psi Pressure Gauge (Calibrated)

 

1

AN8514-1

 

BIM Spanner Wrench

 

1

AT1000-20

 

Insertion Tool (Red)

 

1

AT2020

 

Removal Tool (Red)

 

1

ATB2114

 

Removal Tool (Blue)

 

1

ATC2046-L

 

Removal Tool (Pin)

 

1

ATR1107

 

Insertion Tool (Blue)

 

1

B1115A

 

Drill Bit Set

 

1

7001586

 

2 Ton Bottle Jack

 

1

CG253L

 

Bearing Puller (Snap-On)

 

1

CJ114

 

Slide Hammer

 

1

34657

 

Lifting Straps

 

3

EAC

 

Main Rotor Blade Stands (1 Set)

 

1

T-353

 

Compressor Sling

 

1

T-354

 

Free Turbine Sling

 

1

6441-1001-410

 

Rigging Pin Set

 

1

EAC-ALIGNMENT BULLETS

 

Alignment Bullets (Tail Gearbox)

 

2

EAC-BREAD PANS

 

Bread Pans (Aluminum)

 

3

EAC-PLASTIC WEDGES

 

Plastic Wedges

 

4

T-175

 

Torque Reactor MRH Bolt

 

1

F321

 

1” Shallow Socket 3/8” Drive (Snap-On)

 

1

FLUKE 179

 

Multi-Meter

 

1

 

30

--------------------------------------------------------------------------------


 

FS1506

 

Ladder 6 Ft.

 

1

FS1508

 

Ladder 8 Ft.

 

1

GA541

 

Tap And Die Set

 

1

HH-320

 

Digital Scale

 

1

IAM1551(2800 RPM)

 

90 Degree Drill Motor

 

1

L872RM

 

Breaker Bar 3/4” (Snap-On)

 

1

L872

 

Ratchet 3/4” (Snap-On)

 

1

LDH462

 

Socket (Inboard Damper Bolt) (1 7/16”) 3/4”Drive (Snap-On)

 

1

9989

 

Air Grease Gun (Lincoln)

 

1

M22520/2-01

 

Crimp Tool

 

1

M22520/5-01

 

Crimp Tool (Yellow)

 

1

M81969/14-01

 

Extractor

 

1

M81969/14-02

 

Extractor

 

1

M81969/14-03

 

Extractor

 

1

M81969/14-04

 

Extractor

 

1

M81969/8-05

 

Insertion Tool

 

1

M81969/8-06

 

Removal Tool

 

1

M81969/8-07

 

Insertion Tool

 

1

M81969/8-08

 

Removal Tool

 

1

MS3191-1

 

Crimp Tool

 

1

MS3191-12A

 

Tip (Yellow)

 

1

MS3191-16A

 

Tip (Blue)

 

1

MS3191-20A

 

Tip (Red)

 

1

NO. 34657

 

Lifting Straps

 

6

PK100

 

100 Ft. Air Hose (Grainger)

 

1

PK50

 

50 Ft. Air Hose (Grainger)

 

2

PWA13036

 

Engine Oil Filter Torque Adapter

 

1

PWA13515

 

Engine Sling

 

1

T-348

 

Fuel Control Wrench

 

2

RT559

 

Crimp Tool

 

1

S1670-15000-25

 

MRB BIM Kit

 

1

SRES22

 

Crows Foot. MRB Bolt (11/16”) 1/2” Drive (Snap-On)

 

1

T60-1001-C8-1A

 

Tensiometer

 

1

T6470-10977-001

 

Wrench MRH Damper O/B Bolt

 

1

TP-176

 

Rivet Gun Set

 

1

TP-74

 

Cleco Pliers

 

1

TS200

 

Underwater Beacon Tester

 

1

TWM200A

 

Torque Wrench (30-200 In. Lbs.)

 

1

TWZ600

 

Torque Wrench (100-600 Ft. Lbs.)

 

1

TWV150FC

 

Torque Wrench (30-250 Ft. Lbs.)

 

1

TWX100FC

 

Torque Wrench (150-1000 In. Lbs.)

 

1

02-7802-0111

 

Jack, Tri-Pod, 12 Ton (TRONAIR)

 

2

02-0524-0110

 

Jack, Tri-Pod, 5 Ton (TRONAIR)

 

1

YAKS22

 

Pyro Pin (Snap-On)

 

1

Tow Bar

 

Tow Bar

 

1

 

31

--------------------------------------------------------------------------------


 

Support Trailer (POD)

 

Support Trailer (POD)

 

1

Ground APU

 

Ground APU

 

1

Hydraulic Ground Unit

 

Hydraulic Ground Unit

 

1

Engine Exhaust & Intake Plugs

 

Engine Exhaust & Intake Plugs

 

2

Blade Tie Downs

 

Blade Tie Downs

 

6

6490-40366-301

 

AFCS Amplifier

 

1

453-0550-10

 

ICDS Display

 

1

453-5030-10

 

EMM 1 & 2

 

1

453-5030-11

 

EMM 3

 

1

6490-40455-001

 

ADHARS

 

1

65102-11000-091

 

Sleeve & Spindle- F MRH

 

1

6425-50201-046

 

Wheel & Tire Assy

 

1

65111-07100-041

 

Reservoir Assy- TRH

 

1

65351-11096-045

 

Chip Detector Assy

 

1

6490-40381-301NVG

 

AFCS Control Panel Night Vision

 

1

822-0271-001

 

Adapter

 

1

822-0668-131

 

Radio Tuner

 

1

MS26574-1/2L

 

Circuit Breaker

 

2

MS3320-1L

 

Circuit Breaker

 

2

MS3320-2L

 

Circuit Breaker

 

2

MS3320-3L

 

Circuit Breaker

 

2

MS3320-5L

 

Circuit Breaker

 

2

MS3320-7-1/2L

 

Circuit Breaker

 

2

MS3320-10L

 

Circuit Breaker

 

2

MS3320-20L

 

Circuit Breaker

 

2

11375-301

 

12,000 LBS REMOTE HOOK

 

3

11567-301

 

8,000 LBS REMOTE HOOK

 

5

118240-03

 

FILTER ELEMENT

 

4

11HSX313A

 

RELAY

 

1

124B34E

 

APP TEMP INDICATOR

 

1

12CE-12FJ-12RJ9X24

 

HYDRAULIC HOSE

 

1

12CE-12NP-12RJ9X60

 

HYDRAULIC HOSE

 

1

12CE-12RJ9-12RJ9X249

 

HYDRAULIC HOSE

 

1

1535-61199-001

 

DISK ASSY

 

3

1535-61262-005

 

SHIM- THOMAS COUPLING

 

6

1535-61262-006

 

SHIM- THOMAS COUPLING

 

6

1535-61262-007

 

SHIM- THOMAS COUPLING

 

6

1535-61262-008

 

SHIM- THOMAS COUPLING

 

6

1535-61265-001

 

WASHER- SYNTHANE

 

50

1565-61831-000

 

VALVE-LINEAR

 

1

1683

 

LAMP

 

10

17” Safety Cable

 

17” Safety Cable

 

1

17283

 

OIL SEAL

 

4

196A1Z

 

Dial Indicator

 

1

 

32

--------------------------------------------------------------------------------


 

2004-30-1

 

VALVE- SOLENOID

 

1

201945-1MOD1

 

STROBE LIGHT

 

2

21000-20

 

REPLACEMENT TIPS

 

1

211C223-29

 

SWITCH- PRESSURE (SCOTT)

 

1

2120601EAC

 

VESPEL ADAPTER

 

1

21294-1120

 

SEAL

 

2

214”

 

CABLE

 

1

215A-242

 

SERVO VALVE

 

1

21B17-10B

 

VOLTAGE REGULATOR (LJ WALCH)

 

2

21EN9-6

 

SWITCH SENSITIVE

 

1

21R107

 

REPLACEMENT TIP

 

1

22003-11

 

MOUNT

 

2

2216

 

SWITCH- PRESSURE (SCOTT)

 

2

22252940

 

TRIM VALVE

 

2

2226

 

SWITCH- PRESSURE (SCOTT)

 

1

23032-022

 

GENERATOR-STARTER (LJ WALCH)

 

1

23033-1141

 

BRUSHES

 

4

2312M-30-38

 

CONVERTER ASSY

 

1

251447

 

FLOAT

 

1

26516-1

 

SWITCH- PRESSURE (SCOTT)

 

1

26793-1

 

GASKET

 

3

28022-4

 

NOZZLE

 

1

28B135-93AVD

 

GENERATOR- 20 KVA (LJ WALCH)

 

1

29481400

 

RADS DAU

 

1

2B28-1A

 

TRANSFORMER ASSY (LJ WALCH)

 

1

2G52N1.01.1B5

 

SWITCH- LOW PRESSURE

 

1

3100

 

CLAMP

 

2

317010-E9-300.0

 

CABLE PUSH-PULL

 

1

327

 

LAMP

 

10

3307671

 

PLUG- CHIP DETECTOR

 

1

341859

 

NUT- SELF LOCKING

 

40

375094

 

NUT

 

98

3791734

 

SEAL

 

2

388-0101-03

 

CIRCUIT CARD

 

1

388-0103-00

 

RIBBON CABLE

 

1

40096-0102

 

TORQUE SENSOR

 

1

41850A

 

LANDING LIGHT W/ LAMP (LJ WALCH)

 

1

419881

 

BOLT

 

2

419882

 

NUT

 

2

43140

 

EXCITER (LJ WALCH)

 

2

432229AA

 

BOLT

 

50

453-0550-10

 

ICDS MAIN ASSY

 

1

453-5030-10

 

EMM 35H MAIN ASSY

 

1

453-5030-11

 

EMM 35 EAC MAIN ASSY

 

1

4581

 

LAMP

 

2

 

33

--------------------------------------------------------------------------------

 

50179-1

 

FILTER- DISPOSABLE

 

1

506-SB

 

CHECK VALVE

 

1

5-085N602-70

 

O-RING

 

6

53-20

 

WIPER BLADE FILTER

 

2

6100-00

 

SNORKEL HOSE- FIRE TANK

 

2

613275

 

STRAINER ASSY

 

1

6137-91000-020

 

APP CLUTCH

 

1

615179-1

 

ADJUSTABLE HEAD

 

1

6165-63555-008

 

MANIFOLD- HYDRAULIC

 

1

62070-1018

 

INSERT

 

6

6403375

 

SPEED MONITOR

 

1

6404500

 

SPEED MONITOR

 

1

6410-30101-101

 

WASHER

 

8

6410-30101-102

 

WASHER

 

8

6410-30401-043

 

P/C LINK ASSY- TRH

 

2

6410-30403-046

 

ROD END ASSY- TRH

 

2

6415-20609-041

 

TIP CAP F MRB

 

2

6425-50201-046

 

WHEEL AND TIRE ASSY

 

0

6430-61038-103

 

CONTROL PUSH / PULL

 

2

6430-61132-107

 

CABLE- ENGINE SPEED CONTROL

 

1

6430-61132-108

 

CABLE- ENGINE SPEED CONTROL

 

1

6430-62019-012

 

SWITCH- PRESSURE

 

2

6430-80131-101

 

ANTI-ICE VALVE

 

1

6430-80317-102

 

LEVER

 

1

6430-80318-101

 

BALL

 

2

6430-80322-101

 

LINK

 

1

6430-80322-102

 

LINK- ACTUATOR

 

1

6430-80333-103

 

CAM LEVER

 

1

6430-80334-101

 

SHAFT- WORM

 

1

6430-80335-102

 

GUIDE FLIGHT CONTROL

 

1

6430-80336-102

 

BUSHING

 

1

6430-80337-102

 

ADAPTER SHAFT

 

1

6430-80338-116

 

COVER

 

1

6430-80339-102

 

COVER CAP

 

1

6430-80340-102

 

SPRING

 

1

6430-80341-101

 

NUT- TUBE ENGINE

 

1

6430-80343-101

 

RETAINING RING

 

1

6430-80408-105

 

PRESSURE SWITCH

 

2

6430-81101-102

 

LEVER- SPEED CONTROL

 

1

6435-10426-003

 

PRESSURE SWITCH

 

2

6435-20194-102

 

SHIM

 

2

6435-20297-101

 

SHIM - TORQUEMETER

 

2

6435-20564-045KIT

 

H/S SHAFT HARDWARE

 

1

6435-60165-011

 

APP SHAFT ASSY AUXIL

 

1

6440-10304-001

 

SWITCH- HIGH PRESSURE

 

1

 

34

--------------------------------------------------------------------------------


 

6440-61418-101

 

COLLET

 

2

6440-62606-101

 

FA1RLEAD

 

1

6440-66607-041

 

CABLE ASSEMBLY

 

1

6440-66607-042

 

CABLE ASSEMBLY

 

1

6440-66607-045

 

CABLE ASSEMBLY

 

2

6440-66607-046

 

CABLE ASSEMBLY

 

2

6440-66607-049

 

CABLE ASSEMBLY

 

1

6440-66607-050

 

CABLE ASSEMBLY

 

1

6445-10656-301

 

LIGHT ASSY

 

1

6455-10305-101

 

STROBE ASSY RED

 

1

6455-10305-105

 

STROBE ASSY WHITE NO BRKTS/HDWR

 

1

6455-40102-301

 

POWER SUPPLY AFT

 

1

6465-10805-303

 

UTILITY PUMP (AERO)

 

1

6465-62161-043

 

F PRIMARY SERVO ASSY

 

1

6465-62313-101

 

HYDRAULIC MANIFOLD

 

1

6485-64500-103

 

DECOUPLER

 

1

6490-40366-301

 

AFCS AMPLIFIER

 

1

6490-40381-301NVG

 

AFCS CONTROL PANEL

 

1

6490-40455-001

 

ADAHRS

 

1

6490-60131-017NVG

 

STICK ASSY- REMOTE

 

1

65101-11000-044

 

ROD ASSY- F MRH

 

2

65101-11017-101

 

WASHER

 

6

65102-11000-091

 

SLEEVE SPINDLE ASSY

 

1

65105-11000-043

 

ANTI-FLAP- F MRH

 

1

65106-11100-046

 

DAMPER ASSY- F MRH

 

2

65111-07003-101

 

WEIGHT

 

10

65111-07003-102

 

WEIGHT

 

10

65111-07100-041

 

TRH RESEVOIR ASSY

 

1

65160-00009-083

 

TIP CAP- TRB

 

2

65351-11096-045

 

CHIP DETECTOR

 

1

65362-00014-501

 

BEARING SUPPORT

 

2

65362-00024-101

 

WASHER- IGB

 

4

65652-09022-101

 

SWITCH- PRESSURE

 

2

65652-09022-106-M1

 

SWITCH- PRESSURE

 

2

65700-10031-041

 

TOOL MAIN ROTOR SHAFT NUT

 

1

65700-35051-101

 

SHAFT PROTECTOR

 

1

65700-70003-101

 

LIFTING EYE

 

1

65901-02022-043

 

POSITION SENSOR ASSY

 

1

660369EAC

 

SHIELD- HEAT

 

1

6607-1-105

 

SWITCH- PRESSURE (SCOTT)

 

2

66WBN300

 

HYDRAULIC PUMP (AERO)

 

1

66YF400-2

 

PUMP- HYDRAULIC (AERO)

 

1

6FX-6RJ9-6FJX30

 

HOSE

 

1

6FX-6RJ9-6FJX60

 

HOSE

 

1

6FX-6RJ9-6RJ9X249

 

HOSE

 

1

 

35

--------------------------------------------------------------------------------


 

700-001-50

 

CIRCUIT BREAKER

 

1

700802-MOD1

 

POWER SUPPLY

 

1

7-101025

 

VALVE- FLOAT

 

1

73676HA10-14

 

BOLT

 

8

73676HA-7-8

 

BOLT

 

8

745114

 

VALVE ASSY

 

1

770422

 

VALVE-LINEAR

 

1

802400-100

 

T-BOLT

 

1

822-0271-001

 

ADAPTER

 

1

822-0668-131

 

RADIO TUNING UNIT

 

1

85097-02

 

METER- HOUR

 

1

8EH13EAC1

 

HARNESS- T-5

 

1

8EH52AAA1

 

IGNITER CABLE RH/LH

 

2

8G239-1

 

SWITCH ROTOR BRK (SCOTT)

 

1

8G240-1

 

SWITCH (SCOTT)

 

1

8TJ126EAC3

 

FUEL FLOW TRANS

 

1

91427-10

 

Digital Thermometer Kit

 

1

9692113

 

0-5000 PSI Gauge

 

1

974584

 

O-RING

 

2

998DF-1212

 

CLAMP

 

1

A7175W

 

CHIP DETECTOR

 

1

A7260W

 

CHIP DETECTOR

 

2

A-957CA

 

RELAY

 

1

AC1000E10

 

FILTER- ELEMENT

 

1

AC1979E8

 

FILTER ELEMENT- HYDRAULIC

 

1

AC2466E5B

 

FILTER ELEMENT

 

1

AC3255E16

 

FILTER ELEMENT

 

1

ACH50182SPL

 

PUMP (AERO)

 

1

AE7060M0252-270

 

HOSE ASSY

 

1

AG44A

 

GENERATOR- TACHOMETER (SCOTT)

 

2

AN10-43A

 

BOLT

 

1

AN10-60A

 

BOLT

 

1

AN123025

 

GASKET

 

4

AN5534-2

 

RESISTOR- THERMOCOUPLE LEAD SPOOL

 

1

AN6235-2A

 

FILTER

 

1

AN6248-2

 

PUMP- RECIPROCATING

 

1

AN6249-4

 

VALVE

 

2

AN763-24

 

GASKET

 

10

AN816-6-6

 

ADAPTER

 

1

AP10V-13A

 

AUX Hydraulic Pump with hoses

 

1

AP6VSC19SPL

 

OIL COOLER BLOWER PUMP (AERO)

 

1

AR850

 

ENCODER- 15 PIN

 

1

AS150174

 

GASKET

 

10

AS3491-01

 

GASKET

 

13

AS3492-01

 

GASKET

 

10

 

36

--------------------------------------------------------------------------------


 

AT420100

 

LC-2 CLOCK

 

1

B138XAH

 

RELAY (LJ WALCH)

 

1

B140AH

 

RELAY (LJ WALCH)

 

1

BPSK 76981

 

Bambi Bucket Modification for Torrentual Shallow Water Fill Capacity

 

1

BR7X300D7-26V

 

RELAY

 

1

CCS-024L

 

COIL

 

1

CS18

 

SETSCREW

 

5

D2A060-1.0N

 

CHECK VALVE

 

1

DL1020M12

 

ACTUATOR (LJ WALCH)

 

1

Door Linkage Kit

 

Door Linkage Kit

 

1

E6485-63368-001

 

CHECK VALVE- HYD.

 

1

EA1430-042

 

STARTER ASSY (AERO)

 

0

EA529001-301

 

DOOR ASSEMBLY

 

1

EA529003-01

 

HINGE

 

2

EA529003-03

 

SEAL

 

4

EA529004-01

 

LINK BLOCK

 

1

EA529004-013

 

DOOR LINK

 

5

EA529004-015

 

BUSHING

 

4

EA529004-03

 

LINK END

 

1

EA529004-11

 

BOLT

 

4

EA529006-011

 

KEY

 

1

EA529015-303

 

LINKAGE ASSEMBLY

 

1

EA529018-301

 

SETUP TOOL

 

1

EA529032-309

 

JUNCTION BOX

 

1

EA529040-305

 

CONTROL PANEL

 

1

EA529088-303

 

FLEX SHAFT ASSY

 

1

EA532025-019

 

SHIM .032

 

4

EA532025-021

 

SHIM .050

 

4

EA532025-023

 

SHIM .063

 

8

EA532025-033

 

SHIM .090

 

4

EA532025-035

 

SHIM .125

 

4

EA532025-039

 

ECCENTRIC BUSHING (.16)

 

2

EA532025-041

 

ECCENTRIC BUSHING (.24)

 

1

EA532037-015

 

IMPELLER

 

1

EA532037-505

 

IMPELLER SHAFT ASSY

 

1

F12-030-MS-SH-S-000

 

HYDRAULIC MOTOR

 

1

FHE151C

 

IGNITER

 

2

FHE159-6

 

PLUG

 

1

Gage

 

5000 PSI Gage, Test

 

1

GHS0600UR052N0

 

PROBE SENSOR

 

1

GS040600N

 

EMERGENCY DUMP CARTRIDGE- FIRE TAN

 

1

H3-63

 

COUPLER

 

1

H6-63

 

NIPPLE

 

1

HC9020FKP8H

 

FILTER

 

1

HH 320

 

RADS Scale

 

1

 

37

--------------------------------------------------------------------------------


 

HP909100-10

 

VALVE- ENGINE START

 

1

HTR7.5-1803-AA11-C

 

ROTARY ACTUATOR

 

1

JX53

 

ADAPTER

 

1

KHP-10-1114-12X

 

BALL VALVE

 

1

KM-S005-029-20A

 

PRESSURE TRANSDUCER EPR-LOW

 

1

KM-S005-029-50A

 

PRESSURE TRANSDUCER EPR-HIGH

 

1

KM-S005-031-4KS

 

TRANSDUCER HYDRAULIC

 

1

KM-S005-032-100A

 

INSTALLATION- SENSOR- EMS

 

1

KM-S005-032-250A

 

INSTALLATION- SENSOR- EMS

 

1

KP4A

 

BEARING

 

5

KP5A

 

BEARING

 

4

KWB5-25

 

BEARING

 

6

M2013

 

SWITCH- THERMOSTATIC

 

1

M81969/14-01

 

EXTRACTOR

 

1

M81969/14-02

 

EXTRACTOR

 

1

M81969/14-03

 

EXTRACTOR

 

1

M81969/14-04

 

INSERT TOOL

 

1

MS28775-214

 

O-RING

 

4

MS28775-218

 

O-RING

 

10

MS28775-235

 

O-RING

 

2

MS28775-241

 

O-RING

 

3

MS28775-331

 

O-RING

 

3

MS28775-336

 

O-RING

 

4

MS28897-12

 

FILTER - NON CLEANABLE

 

6

MS29526-2

 

FUEL CAP

 

1

MS3320-10L

 

CIRCUIT BREAKER

 

2

MS3320-1L

 

CIRCUIT BREAKER

 

2

MS3320-20L

 

CIRCUIT BREAKER

 

2

MS3320-2L

 

CIRCUIT BREAKER

 

2

MS3320-3L

 

CIRCUIT BREAKER

 

2

MS3320-5L

 

CIRCUIT BREAKER

 

2

MS3320-7-1/2L

 

CIRCUIT BREAKER

 

2

MTS Test Jumper

 

MTS Test Jumper

 

1

MV400S

 

VALVE

 

1

N5A125-10.0N

 

PILOT DIVERTER

 

2

NAS1149F1063P

 

WASHER

 

10

NAS464P10-27

 

BOLT

 

2

NAS577B12A

 

NUT

 

4

NAS577B8A

 

NUT

 

4

NAS578-12A

 

RETAINER

 

4

NAS578-8B

 

RETAINER

 

4

NAS6214-28D

 

BOLT

 

2

NAS632-38

 

BOLT

 

4

NYLC50043

 

ACTUATOR- N2 SPEED

 

0

REP3F4FS464

 

ROD END

 

2

 

38

--------------------------------------------------------------------------------

 

RJ1711SA13

 

ROSAN

 

10

RV4LAYSD502A

 

POTENTIOMETER- DOOR RATE

 

3

RZA12530-09

 

INSERT- ROSAN

 

10

RZA12531

 

LOCKRING- ROSAN

 

10

S-15-KA

 

AIRSPEED IND (SCOTT)

 

1

S6115-20520-021

 

INDICATOR- BIM

 

1

S665-4-8D2

 

RELIEF VALVE

 

1

SB1111-601

 

BEARING-T/R D/S

 

5

SH2088474144A

 

FIRE FOAM X-FER PUMP ASSY

 

2

S1670-15000-25

 

Bim Kit

 

1

SKF210

 

BEARING

 

3

SP-5641

 

VALVE

 

1

ST1542-01

 

GASKET

 

10

T6470-10977-001

 

WRENCH- MRH DAMPER OB NUT

 

1

TG255-002

 

GENERATOR- TACHOMETER

 

1

TS200

 

Underwater Beacon Tester

 

1

TWM200A

 

1/4” Torque Wrench

 

1

TWV150FC

 

½” Torque Wrench

 

1

TWX100FC

 

3/8” Drive Torque Wrench

 

1

TWZ600

 

¾” Torque Wrench

 

1

V27200-187

 

FUEL VALVE

 

2

V27200-188

 

APP START SOLENOID

 

2

XW20527-2

 

MOTOR

 

1

 

 

0-2000 PSI Guage

 

1

10225K93

 

Hand Held Grease Gun

 

2

10-574N

 

High Pressure Nitrogen Reg.

 

1

1570-10605-020

 

Main Rotor Blade Sling

 

1

24R

 

24” Vise Grip Clamps

 

6

34F1023

 

Soldering Iron

 

1

45-1611

 

Strippers (Red)

 

1

45-1987

 

Strippers (Black)

 

1

54-194

 

Tool Box

 

1

59170

 

Crimp Tool

 

1

59275

 

Crimp Tool

 

1

5T903

 

20 Lb. Fire Extinguisher (A,B,C) (Grainger)

 

5

600045

 

Zyglo Kit (Aviall)

 

1

603995-5

 

Coax Strippers

 

1

6470-35017-010

 

Tail Rotor Drive Shaft Flange Torque Reactor

 

1

6470-35083-011

 

Tail Rotor Drive Shaft Flange Wrench

 

1

6470-40004-101

 

P/S Rigging Block R/L

 

1

6470-40004-102

 

P/S Rigging Block F/A

 

1

6470-40004-103

 

P/S Rigging Block L/L

 

1

6470-40004-104

 

Aux Servo Block L/Y

 

2

6470-40004-105

 

Aux Servo Block F/A

 

1

6470-40004-106

 

Aux Servo Block Col

 

1

 

39

--------------------------------------------------------------------------------


 

6470-70050-041 Mod.

 

Fuel Sampler (Fire Tank Installed)

 

1

65700-10048-041

 

T/R Cross Beam Puller

 

1

65700-10068-081

 

T/R Cross Beam Socket

 

1

819-8054

 

Heavy Duty Come-Along

 

1

90F7191

 

Crimpers

 

1

93223

 

12 Ton Hydraulic Jack (Lincoln)

 

1

9692075

 

0-1000 Psi Pressure Gauges

 

1

AN8514-1

 

BIM Spanner Wrench

 

1

AT1000-20

 

Insertion Tool (Red)

 

1

AT2020

 

Removal Tool (Red)

 

1

ATB2114

 

Removal Tool (Blue)

 

1

ATC2046-L

 

Removal Tool (Pin)

 

1

ATR1107

 

Insertion Tool (Blue)

 

1

B1115A

 

Drill Bit Set

 

1

7001586

 

2 Ton Bottle Jack

 

1

CG253L

 

Bearing Puller (Snap-On)

 

1

CJ114

 

Slide Hammer

 

1

34657

 

Lifting Straps

 

3

EAC

 

Main Rotor Blade Stands (I Set)

 

1

T-353

 

Compressor Sling

 

1

T-354

 

Free Turbine Sling

 

1

6441-1001-410

 

Rigging Pin Set

 

1

EAC-ALIGNMENT BULLETS

 

Alignment Bullets (Tail Gearbox)

 

2

EAC-BREAD PANS

 

Bread Pans (Aluminum)

 

2

EAC-PLASTIC WEDGES

 

Plastic Wedges

 

4

T-175

 

Torque Reactor MRH Bolt

 

2

 

 

1” Shallow Socket 3/8” Drive (Snap-On)

 

 

F321

 

Craftsman in pod

 

1

FLUKE 179

 

Multi-Meter

 

1

FS1506

 

Ladder 6 Ft.

 

1

FS1508

 

Ladder 8 Ft.

 

1

GA541

 

Tap And Die Set

 

1

HH-320

 

Digital Scale

 

1

IAM1551 (2800 RPM)

 

90 Degree Drill Motor

 

1

L872RM

 

Breaker Bar 3/4” (Snap-On)

 

1

L872

 

Ratchet 3/4” (Snap-On)

 

1

LDH462

 

Socket (Inboard Damper Bolt) (1 7/16”) 3/4”Drive (Snap- On)

 

1

9989

 

Air Grease Gun (Lincoln)

 

NA

M22520/2-01

 

Crimp Tool

 

1

M22520/5-01

 

Crimp Tool (Yellow)

 

1

M81969/8-05

 

Insertion Tool

 

1

M81969/8-06

 

Removal Tool

 

1

M81969/8-07

 

Insertion Tool

 

1

M81969/8-08

 

Removal Tool

 

1

MS3191-I

 

Crimp Tool

 

1

 

40

--------------------------------------------------------------------------------


 

MS3191-12A

 

Tip (Yellow)

 

1

MS3191-16A

 

Tip (Blue)

 

1

MS3191-20A

 

Tip (Red)

 

1

NO. 34657

 

Lifting Straps

 

6

PK100

 

100 Ft. Air Hose (Grainger)

 

1

PK50

 

50 Ft. Air Hose (Grainger)

 

2

PWA13036

 

Engine Oil Filter Torque Adapter

 

1

PWA13515

 

Engine Sling ASSY

 

1

T-348

 

Fuel Control Wrench

 

3

RT559

 

Crimp Tool

 

1

SRES22

 

Crows Foot. MRB Bolt (11/16”) 1/2” Drive (Snap-On)

 

1

T60-1001-C8-1A

 

Tensiometer

 

1

TP-176

 

Rivet Gun Set

 

1

TP-74

 

Cleco Pliers

 

1

02-7802-0111

 

Jack, Tri-Pod, 12 Ton (TRONAIR)

 

2

02-0524-0110

 

Jack, Tri-Pod, 5 Ton (TRONAIR)

 

1

YAKS22

 

Pyro Pin (Snap-On)

 

1

Tow Bar

 

Tow Bar

 

1

Support Trailer (POD)

 

Support Trailer (POD)

 

1

Ground APU

 

Ground APU

 

1

Hydraulic Ground Unit

 

Hydraulic Ground Unit

 

1

Engine Exhaust & Intake Plugs

 

Engine Exhaust & Intake Plugs

 

2

Blade Tie Downs

 

Blade Tie Downs

 

6

200 Foot Long Line

 

200 Foot Long Line

 

1

20,000 1bs Remote Hook

 

20,000 lbs Remote Hook

 

1

20 Foot Rigging

 

20 Foot Rigging

 

4

40 Foot Rigging

 

40 Foot Rigging

 

4

Spreader Bars (1 Ten Foot and 2 Four Foot)

 

Spreader Bars (1 Ten Foot and 2 Four Foot)

 

3

4123G

 

Concrete Bucket (2) 4123G (4 yd.)

 

2

G120

 

Hydraulic Grapple

 

1

3025-1

 

Clamp

 

1

Various

 

Fire Tank Hardware

 

 

3/16” SHACKLE

 

Anchor Shackle, Safty Pin

 

2

EA529036-301

 

Fire Tank with Sea Snorkel and Pond Snorkel

 

1

Foam Pumper Kit

 

Fire Tank Foam Pumper Kit

 

1

Lifting sling

 

Fire Tank Lifting Sling from Trailer

 

1

Buckeyes

 

Buckeyes - Construction equipment

 

12

580-291-775

 

Cable Bias

 

1

MGB TORQUE EXTENSION

 

MGB TORQUE EXTENSION

 

1

Extension Cord- alligator clips

 

Extension cord with alligator clips on ends, orange

 

1

ICS Cord

 

ICS Cord - 25’ external

 

2

Light Bar w/ cord

 

Light Bar with 20’ cord yellow

 

1

Extension Cord

 

Ridgid Extension Cord

 

1

3/8” air hose

 

3/8” air hose, red, 25’

 

1

Funnels

 

Funnels - Various sizes

 

4

 

41

--------------------------------------------------------------------------------


 

Drain Lines

 

Drain Lines - Various sizes

 

4

JB-1

 

Jack Block

 

1

Shackles

 

Shackles - Various sizes

 

19

Windshield Sun Screens

 

Windshield Sun Screens

 

2

Dewalt Battery

 

Dewalt Battery, 12V

 

1

Dewalt Charger

 

Dewalt Charger, 12V

 

1

Dewalt Portable Vacuum

 

Dewalt Portable Vacuum

 

1

HG500

 

Ryobi Heat Gun

 

1

6130-33

 

Angle Grinder Milwaukee

 

1

11377-023

 

Link Assy

 

2

Husky Light Assy

 

Husky Light Assy

 

2

Shoulder Pad Covers

 

Shoulder Pad Covers

 

4

GA541

 

Tap & Die Set

 

1

DJK67726

 

Torque Wrench- Calibrated

 

1

DJK70862

 

Torque Wrench- Calibrated

 

1

CS2000

 

Scale

 

1

Dcoupler servicing device

 

Decoupler serviceing device

 

1

BU-2581-AT

 

2000 PSI Gauge

 

1

Universal Dial Test Indicator

 

Universal Dial Test Indicator

 

1

50LB Scale

 

Scale & Tape Meansure, 40”/1M 50LB

 

1

T6430-11338-001

 

Bleed Band Actuator Tool

 

2

Air Hose - 3/8”

 

Air Hose - 3/8” 200PSI, 50’

 

2

6170-35085-001

 

Wrench

 

1

6270-35018

 

Torque Adapter

 

1

T099

 

Generator Socket

 

1

T179

 

Socket Tail takeoff

 

1

T098

 

Tail Take Off

 

1

T163

 

6470-35046-100, Installer- Seal Assy

 

1

T307

 

65700-35401-101, Wrench Socket

 

1

T308

 

65700-35402-041, Wrench Socket

 

1

T291

 

Flat Tool

 

1

T300

 

Wrench

 

1

T236

 

Bolt

 

2

PWA13388

 

Adapter Oil Torque

 

1

T161

 

6470-35028-010, Reactor

 

1

T336

 

Plate

 

1

T203

 

6470-35876-041 Wrench

 

1

Cabinet of Consumables

 

Various Consumables

 

NA

Spill Response Kit

 

Spill Response Kit

 

1

Emergency Response Kit

 

Emergency Response Kit

 

1

29333306

 

Rads Kit, Commercial Basic Kit

 

1

Husky Lights & Stands

 

Husky Lights & stands, 2 lights per unit

 

3

D3899/20WN3SPN

 

ADAHR Connector (PO 102951)

 

1

 

42

--------------------------------------------------------------------------------

 

 

EXECUTION PAGE

 

IN WITNESS WHEREOF the duly authorized representatives of the parties hereto
have executed this Agreement and the same has been delivered and rendered
effective on the day and year first written above.

 

Purchaser

 

for and on behalf of

ERICKSON AIR-CRANE INCORPORATED

 

Signature:

/s/ Udo Rieder

 

 

 

 

Name:

Udo Rieder

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

Seller

 

for and on behalf of

SAN DIEGO GAS & ELECTRIC COMPANY

 

Signature:

/s/ David Geier

 

 

 

 

Name:

David Geier

 

 

 

 

Title:

Vice President - Electric Operations

 

 

43

--------------------------------------------------------------------------------
